



                                                                                                        


AGREEMENT OF PURCHASE AND SALE




BY AND BETWEEN




THE REALTY ASSOCIATES FUND VIII, L.P.


Seller


AND


RREEF America L.L.C.




Purchaser






Date:    June 1, 2018


Property:


Palmetto Lakes Distribution - 5255 NW 158th Street, Miami Lakes, FL 33014


Hialeah Industrial I - 3510 NW 60th Street, Miami, FL 33142


Hialeah Industrial II - 5959 NW 35th Avenue, Miami, FL 33142




    






                                                                                                        









--------------------------------------------------------------------------------






AGREEMENT OF PURCHASE AND SALE




THIS AGREEMENT OF PURCHASE AND SALE (the "Agreement") is made and entered into
as of the 1st day of June, 2018, by and between THE REALTY ASSOCIATES FUND VIII,
L.P., a Delaware limited partnership (the "Seller"), whose principal place of
business is located at c/o TA Realty, 28 State Street, 10th Floor, Boston,
Massachusetts 02109, and RREEF AMERICA L.L.C., a Delaware limited liability
company, or its permitted assigns ("Purchaser"), whose principal place of
business is located at 345 Park Avenue, Floor 24, New York, New York 10154-0102.


In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:




ARTICLE I.


Sale of Property


1.1.Sale of Property. Seller hereby agrees to sell, assign and convey to
Purchaser and Purchaser agrees to purchase from Seller, all of Seller's right,
title and interest in and to, the following:


1.1.1.    Land and Improvements. Those certain parcels of real property, more
particularly described, on Exhibit A attached hereto and incorporated herein by
reference thereto (the "Land"), together with all improvements located thereon
(the "Improvements").


1.1.2.    Real Property. All rights, privileges and easements appurtenant to
Seller's interest in the Land and the Improvements, if any, including, without
limitation, all of Seller's right, title and interest, if any, in and to all
mineral and water rights, and all easements, licenses, covenants and other
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and the Improvements (the Land, the Improvements and
all such easements and appurtenances are sometimes collectively referred to
herein as the "Real Property").


1.1.3.    Leases. All leases, subleases, licenses and other occupancy
agreements, together with any and all amendments, modifications or supplements
thereto, (collectively, the "Leases"), and all security deposits and prepaid
rent, if any thereunder, being more particularly described on Exhibit E attached
hereto.


1.1.4.    Personal Property. All personal property (including equipment), if
any, owned by Seller and located on the Real Property, and all fixtures (if any)
owned by Seller and located on the Real Property as of the date hereof (the
"Personal Property").


1.1.5.    Intangible Property. All non-exclusive trademarks and trade names, if
any, used or useful in connection with the Real Property, but only to the extent
that the same are not trademarks or trade names of Seller or any of Seller's
affiliated companies (collectively, the "Trade Names"), together with Seller's
interest, if any, in and to all guarantees, licenses, approvals,


- 1 -



--------------------------------------------------------------------------------





certificates, permits and warranties (including roof warranties) relating to the
Real Property, to the extent assignable (collectively, the "Intangible
Property").


1.1.6.    Service Contracts. All equipment leases and contracts for services
relating to the Property (including, without limitation, any service or
maintenance agreements) (the “Service Contracts”) to the extent Purchaser elects
to assume the same or if the same cannot be terminated on thirty (30) or less
days prior written notice.


1.2.Property. The Real Property, the Leases, the Personal Property, the Trade
Names and the Intangible Property are sometimes collectively hereinafter
referred to as the "Property"). It is hereby acknowledged by the parties that
Seller shall not convey to Purchaser any (a) claims relating to any real
property tax refunds or rebates applicable to the period prior to Closing,
and/or (b) subject to the provisions of Article XII, existing insurance claims,
all of which claims shall be reserved by Seller.


ARTICLE II.


Purchase Price


2.1.Purchase Price. The purchase price for the Property shall be TWENTY-ONE
MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($21,350,000.00) (the
"Purchase Price"). The Purchase Price, as adjusted by all prorations as provided
for herein, shall be paid to Seller by Purchaser at Closing, by wire transfer of
immediately available federal funds.


ARTICLE III.


Deposits and Escrow Agent


3.1.    Deposit. Within two (2) business days following the Effective Date, as
defined in Section 16.4 of this Agreement and as a condition precedent to the
formation of this Agreement, Purchaser shall procure a letter of credit from a
creditworthy bank or other financial institution selected by Purchaser
(“Purchaser’s Letter of Credit”) in the amount of FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($500,000.00) and shall deposit Purchaser’s Letter of Credit with
Commonwealth Land Title Insurance Company, 685 Third Avenue, 20th Floor, New
York, New York 10017, Attention: Debra Sollitto, dsollitto@cltic.com ("Escrow
Agent" or “Title Company”), the receipt of which is hereby acknowledged by
Escrow Agent's execution hereof. If Purchaser shall fail to deposit the
Purchaser’s Letter of Credit within the time period provided for above, Seller
may at any time prior to the deposit of the Purchaser’s Letter of Credit,
terminate this Agreement, in which case this Agreement shall be null and void ab
initio and in such event Escrow Agent shall immediately deliver to Seller all
copies of this Agreement in its possession, and thereafter neither party shall
have any further rights or obligations to the other hereunder, except for the
Surviving Termination Obligations (as hereinafter defined). Purchaser’s Letter
of Credit shall be in the form attached hereto as Exhibit J. The expiry date of
Purchaser’s Letter of Credit shall not be before the date which is thirty (30)
days after the expiration of the Inspection Period, and the beneficiary of
Purchaser’s Letter of Credit shall be the Escrow Agent. If Purchaser elects to
proceed to Closing as provided under Section 5.5, Purchaser shall, on or before
three (3) business days after the expiration of the Inspection Period, deposit
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) in cash with the Escrow
Agent (the “Cash Deposit”), and upon such deposit,


- 2 -



--------------------------------------------------------------------------------





Purchaser’s Letter of Credit shall be returned promptly to Purchaser. If
Purchaser elects to proceed with Closing, and Purchaser fails to replace
Purchaser’s Letter of Credit with the Cash Deposit within the time period
provided for above, Seller may at any time thereafter, but prior to the deposit
of the Cash Deposit, terminate this Agreement, in which case this Agreement
shall be null and void ab initio and in such event Escrow Agent shall
immediately draw the full amount of Purchaser’s Letter of Credit and deliver
such funds to Seller and thereafter, neither party shall have any further rights
or obligations to the other hereunder, except as otherwise set forth in this
Agreement. As used herein, the term “Deposit” means Purchaser’s Letter of Credit
and the Cash Deposit substituted therefor and any interest earned thereon.


3.2.    Application of Deposit. If the Closing occurs, the Deposit shall be paid
to Seller and credited against the Purchase Price at Closing. If the Closing
does not occur, the Deposit shall be held and delivered as hereinafter provided.


3.3.    Interest Bearing. The Deposit shall (a) be held in an interest-bearing
escrow account by Escrow Agent in an institution as directed by Purchaser and
reasonably acceptable to Seller, and (b) include any interest earned thereon. To
allow the interest bearing account to be opened, Purchaser's and Seller's tax
identification numbers are set forth herein below their signatures.


3.4.    Escrow Agent. Escrow Agent is executing this Agreement to acknowledge
Escrow Agent's responsibilities and rights hereunder. Any amendment to this
Agreement which alters Escrow Agent’s responsibilities and/or rights hereunder
not executed by Escrow Agent shall be effective as to the parties thereto, but
shall not be binding upon Escrow Agent. Escrow Agent shall accept the Deposit
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities and rights
hereunder, and does not assume or have any liability for the performance or
non-performance of Purchaser or Seller hereunder. Additional provisions with
respect to the Escrow Agent are set forth in Article XVI.


ARTICLE IV.


Closing, Prorations and Closing Costs


4.1.Closing. The closing of the purchase and sale of the Property shall occur at
10:00 a.m. (local time at the Property) on Friday, June 22, 2018 or such earlier
date as may be agreed to by Seller and Purchaser and shall be held through
escrow at the offices of the Escrow Agent, or at such other place agreed to by
Seller and Purchaser. "Closing" shall be deemed to have occurred when the Title
Company has been instructed by both parties to record the Deed (hereinafter
defined). Time is hereby made of the essence. The date of Closing is referred to
in this Agreement as the "Closing Date." Notwithstanding anything to the
contrary herein, in the event Purchaser is unable to procure adequate insurance
coverage for the Property to be bound or effective as of the Closing Date due to
any moratorium on issuing such insurance due to an impending or actual hurricane
or tropical storm, including, any watch or warning thereof, Purchaser shall be
entitled to extend the Closing Date for a period of up to five (5) business days
after the insurance suspension is lifted (the foregoing being a “Weather
Delay”). Purchaser agrees that it shall use good faith and reasonable efforts to
minimize the postponement of the Closing Date due to any Weather Delay.




- 3 -



--------------------------------------------------------------------------------





4.2.Prorations. All matters involving prorations or adjustments to be made in
connection with Closing and not specifically provided for in some other
provision of this Agreement shall be adjusted in accordance with this Section
4.2. Except as otherwise set forth herein, all items to be prorated pursuant to
this Section 4.2 shall be prorated as of 11:59 p.m. of the day immediately
preceding the Closing Date, with Purchaser to be treated as the owner of the
Property, for purposes of prorations of income and expenses, on and after the
Closing Date. provisions of this Section 4.2 shall survive the Closing.


4.2.1.    Taxes. Except to the extent payable by the tenants to the applicable
taxing authorities, real estate and personal property taxes and special
assessments, if any, shall be prorated as of the Closing Date with Seller being
responsible for the payment of all real estate and personal property taxes and
special assessments payable during the calendar year in which the Closing occurs
(and all prior calendar years) and attributable to the Property to, but not
including, the Closing Date and Purchaser being responsible for the payment of
all real estate and personal property taxes and special assessments payable
during the calendar year of the Closing and attributable to the Property as of
the Closing Date and thereafter. If the real estate and/or personal property tax
rate and assessments have not been set for the taxes and assessments payable
during the year in which the Closing occurs, then the proration of such taxes
shall be based upon the rate and assessments set forth in the most recent tax
bill and such proration shall be adjusted in cash between Seller and Purchaser
upon presentation of written evidence that the actual taxes paid for the year in
which the Closing occurs, differ from the amounts used in the Closing in
accordance with the provisions of Section 4.2.5 hereof. All taxes imposed due to
a change of use of the Property after the Closing Date shall be paid by
Purchaser. If any taxes which have been apportioned between Seller and Purchaser
shall subsequently be reduced by abatement, the amount of such abatement, less
the cost of obtaining the same and after deduction of sums payable to tenants
under Leases or expired or terminated Leases, shall be prorated as of the
Closing Date.


4.2.2.    Insurance. There shall be no proration of Seller's insurance premiums
or assignment of Seller's insurance policies. Purchaser shall be obligated (at
its own election) to obtain any insurance coverage deemed necessary or
appropriate by Purchaser.


4.2.3.    Utilities. Except to the extent paid directly by the tenants to the
applicable utility company or service provider, the amounts of all telephone,
electric, sewer, water and other utility bills, trash removal bills, janitorial
and maintenance service bills and all other operating expenses relating to the
Property and allocable to the period prior to the Closing Date shall be
determined and paid by Seller before Closing, if possible, or shall be paid
thereafter by Seller or adjusted between Purchaser and Seller immediately after
the same have been determined. Purchaser shall cause all utility services to be
placed in Purchaser's name as of the Closing Date.


4.2.4.    Rents. Rents (including, without limitation, estimated pass-through
payments, payments for common area maintenance reconciliations and all
additional charges payable by tenants under the Leases, (collectively, "Rents"))
actually collected by Seller prior to Closing shall be prorated as of the
Closing Date. During the period after Closing, Purchaser shall, within five (5)
business days following receipt, deliver to Seller any and all Rents accrued but
uncollected as of the Closing Date to the extent subsequently collected by
Purchaser; provided, however, (a) Purchaser shall apply Rents received after
Closing first to current Rent then due, then to payment of Rent due for the
month of Closing, and thereafter to delinquent Rents in reverse


- 4 -



--------------------------------------------------------------------------------





order of maturity (i.e., "newest” delinquencies paid first); and (b) "true up"
payments received from tenants attributable to a year-end reconciliation of
actual and budgeted pass-through payments shall not be subject to such priority
allocation (as long as identifiable as such a payment and not as a payment of
base rent) and instead shall be allocated, upon receipt, among Seller and
Purchaser pro rata in accordance with their respective period of ownership as
set forth in Section 4.2.5 below. Seller shall have no right, after Closing, to
proceed against tenants for Rents allocable to the period of Seller's ownership
of the Property. Purchaser shall bill and attempt to collect all pass-through
rents payable by tenants and any delinquent Rents (provided, however, that
Purchaser shall have no obligation to expend any money, engage a collection
agency, or to institute legal proceedings, including an action for unlawful
detainer, against a tenant owing delinquent Rents). The amount of any unapplied
security deposits under the Leases held by Seller in cash at the time of Closing
shall be credited against the Purchase Price; accordingly, Seller shall retain
the actual cash deposits. If any security deposits are in the form of a letter
of credit, Seller shall assign (to the extent such letter of credit is
assignable) its interest in the letter of credit to Purchaser and deliver the
original letter of credit to Purchaser at Closing and the parties shall execute
and deliver any applicable transfer form in connection therewith and Seller
shall cooperate with Purchaser in good faith to endeavor to effectuate transfers
of all such letters of credit in favor of Purchaser on the Closing Date or as
soon as practicable thereafter. If, after the Closing Date, but before any
letter of credit has been assigned/re-issued to Purchaser as the beneficiary
thereunder, a letter of credit needs to be drawn down upon, Purchaser shall
prepare documents for signature by Seller and Seller shall execute such
documents required to effectuate such drawdown. Seller shall incur no liability
whatsoever as a result of executing such documents, effectuating such drawdown
and/or the presentation of the letter of credit for drawdown. Purchaser shall
indemnify, defend and hold Seller from any and all losses, costs, liens, claims,
causes of action, liability, damages and expenses (including, without
limitation, court costs and reasonable attorneys' fees) incurred in connection
with or arising in any way from Seller’s execution of such documents,
effectuating such drawdown and/or the presentation of the letter of credit for
drawdown. All costs to assign such letter of credit shall, unless payable by the
tenant, be borne by Seller. This provision shall survive the Closing.


4.2.5.    Calculations. For purposes of calculating prorations, Purchaser shall
be deemed to be in title to the Property, and, therefore entitled to the income
therefrom and responsible for the expenses thereof, for the entire day upon
which the Closing occurs. All such prorations shall be made on the basis of the
actual number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty five (365) day year. The calculation of such prorations shall be
initially performed at Closing but shall be subject to adjustment in cash after
the Closing as and when complete and accurate information becomes available, if
such information is not available at the Closing. Seller shall use commercially
reasonable efforts to supply Purchaser with the necessary information to compute
or estimate the prorations, including such supporting evidence as Purchaser
reasonably requests at least five (5) business days prior to Closing. Seller and
Purchaser agree to cooperate and use commercially reasonable efforts to make
such adjustments no later than ninety (90) days after the Closing or as soon
thereafter as may be practicable, with respect to common area maintenance and
other additional rent charges (including pass-throughs for real estate and
personal property taxes and special assessments) payable by tenants under
Leases. Except as set forth in this Section 4.2, all items of income and expense
which accrue for the period prior to the Closing will be for the account of
Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Purchaser. The provisions of this
Section 4.2.5 shall survive Closing for a period of two hundred seventy (270)
days.


- 5 -



--------------------------------------------------------------------------------







4.2.6.    Leasing Commissions and Leasing Costs. Seller shall be responsible for
all leasing commissions, tenant improvement costs, rent abatement and other
leasing costs (the “Leasing Costs”) due or payable by landlord with respect to
Leases executed prior to the Effective Date. Purchaser shall be responsible for
all Leasing Costs attributable to: (i) any new leases which are executed after
the Effective Date and which are approved, or deemed approved, by Purchaser
pursuant to Section 9.5 of this Agreement, (ii) any renewal or expansion of any
existing Lease after the Effective Date, and (iii) any existing Lease after the
Closing. If Seller has, prior to the Closing, paid any Leasing Costs which are
Purchaser’s responsibility hereunder, Seller will receive a credit for same from
Purchaser at the Closing.


4.2.7.    Prepaid Items. Any prepaid items, including, without limitation, fees
for licenses which are transferred to the Purchaser at the Closing and annual
permit and inspection fees shall be prorated as of the Closing.


4.2.8.    Declaration Assessments. Any assessments payable under any declaration
or similar instrument affecting the Property shall be prorated as of the Closing
Date.
4.2.9.    Florida Sales Tax. Prior to or promptly following Closing, Seller
shall pay to the Florida Department of Revenue (“FDOR”) sales tax collected by
Seller for rent received by Seller under the Leases for the month in which
Closing occurs; provided, however, if the Closing takes place on the first day
of a month, Purchaser shall pay to the FDOR sales tax collected for rent
received under the Leases for the month in which Closing occurs.  Further,
Seller shall be responsible to remit to the FDOR all sales tax payable to the
FDOR collected by Seller and not remitted to the FDOR as of the Closing Date
with respect to the Property.


4.2.10.    Assigned Contracts. Charges and payments under all Assigned Contracts
(defined herein) shall be apportioned between the Seller and the Purchaser at
the Closing.


4.3.Closing Costs. Seller shall pay (a) the fees of any counsel representing
Seller in connection with this transaction; (b) one-half (1/2) of the escrow fee
charged by Escrow Agent; (c) all state, county and local transfer taxes and fees
payable upon the Deed transferring Property to Purchaser, including documentary
stamps and intangible tax; and (d) the fee or commission due to Broker pursuant
to Section 14.1 below. Purchaser shall pay (i) the fees of any counsel
representing Purchaser in connection with this transaction; (ii) the cost of the
Title Policy, including any endorsements requested by Purchaser to the Title
Policy; (iii) the cost the Survey or any new survey obtained by Purchaser; (iv)
the fees for recording the deed conveying the Real Property to Purchaser; (v)
the cost of causing roof and other warranties to be assigned/transferred to
Purchaser, including any inspection fee and warranty transfer fee; and (vi)
one-half (1/2) of the escrow fee charged by Escrow Agent. Any other costs or
expenses incident to this transaction and the closing thereof not expressly
provided for above shall be allocated between and paid by the parties in
accordance with custom and practice in Miami, Florida.


- 6 -



--------------------------------------------------------------------------------









ARTICLE V.


Purchaser's Right of Inspection; Inspection Period


5.1.    Right to Evaluate. From the Effective Date until 5:00 p.m. (local time
at the Property) on Monday, June 11, 2018 (the "Inspection Period"), Purchaser
and its agents shall have the right during business hours (with reasonable
advance notice to Seller and subject to the rights of the tenants in
possession), at Purchaser's sole cost and expense and at Purchaser's and its
agents' sole risk, to perform inspections and tests of the Property and to
perform such other analyses, inquiries and investigations as Purchaser shall
deem necessary or appropriate; provided, however, that in no event shall (i)
such inspections or tests unreasonably disrupt or disturb the on-going operation
of the Property or the rights of the tenants at the Property, or (ii) Purchaser
or its agents or representatives conduct any physical testing, drilling, boring,
sampling or removal of, on or through the surface of the Property (or any part
or portion thereof) including, without limitation, any ground borings or
invasive testing of the Improvements (collectively, "Physical Testing"), without
Seller's prior written consent, which consent may be given or withheld in
Seller's sole and absolute discretion. In the event Purchaser desires to conduct
any such Physical Testing of the Property, then Purchaser shall submit to
Seller, for Seller's approval, a written detailed description of the scope and
extent of the proposed Physical Testing, which approval may be given or withheld
in Seller's sole and absolute discretion. If Seller does not approve the
Physical Testing or approves only a portion thereof, Purchaser may, at its
option, by sending written notice to Seller, elect to, either (i) terminate this
Agreement (if during the Inspection Period) or (ii) conduct that portion of the
Physical Testing approved by Seller, if any, or if Seller disapproves the entire
proposed Physical Testing, affirmatively agree to forego any Physical Testing of
the Property. In the event Purchaser terminates this Agreement as aforesaid, the
Deposit shall be immediately refunded to Purchaser and this Agreement shall
terminate and be of no further force and effect other than the Surviving
Termination Obligations (as hereinafter defined). In no event shall Seller be
obligated as a condition of this transaction to perform or pay for any
environmental remediation of the Property recommended by any such Physical
Testing. After making such tests and inspections, Purchaser agrees to promptly
restore the Improvements and surface of the Real Property to its condition prior
to such tests and inspections (which obligation shall survive the Closing or any
termination of this Agreement) subject to normal wear and tear, damage caused by
parties unaffiliated with Purchaser and casualty. Prior to Purchaser entering
the Property to conduct the inspections and tests described above, Purchaser
shall obtain and maintain, at Purchaser's sole cost and expense, and shall
deliver to Seller evidence of, the following insurance coverage, and shall cause
each of its agents and contractors to obtain and maintain, and, upon request of
Seller, shall deliver to Seller evidence of, the following insurance coverage:
general liability insurance, from an insurer reasonably acceptable to Seller, in
the amount of One Million and No/100 Dollars ($1,000,000.00) combined single
limit for personal injury and property damage per occurrence, and $2,000,000.00
aggregate, plus $2,000,000.00 in umbrella coverage. Such policy to name Seller
as an additional insured party, which insurance shall provide coverage against
any claim for personal liability or property damage caused by Purchaser or its
agents, employees or contractors in connection with such inspections and tests.
Before the entry unto the Property by Purchaser or any of its agents, Purchaser
must furnish Seller with a certificate of insurance, evidencing the above
coverages. Seller shall have the right, in its discretion, to accompany
Purchaser and/or its agents during any inspection (including, but not limited
to, tenant interviews) provided Seller or its agents do not


- 7 -



--------------------------------------------------------------------------------





unreasonably interfere with Purchaser's inspection. Purchaser shall have the
right to continue its inspections of the Property after the expiration of the
Inspection Period so long as it complies with all the terms and conditions of
this Agreement, including, without limitation, Sections 5.1 and 5.2; and in no
event shall Purchaser have the right to terminate this Agreement as a result of
any inspections performed after the expiration of the Inspection Period.


5.2.    Inspection Obligations and Indemnity. Purchaser and its agents and
representatives shall: (a) not unreasonably disturb the tenants of the
Improvements or interfere with their use of the Real Property pursuant to their
respective Leases; (b) not unreasonably interfere with the operation and
maintenance of the Real Property; (c) not damage any part of the Property or any
personal property owned or held by any tenant; (d) not injure or otherwise cause
bodily harm to Seller, its agents, contractors and employees or any tenant; (e)
promptly pay when due the costs of all tests, investigations and examinations
done with regard to the Property; (f) not permit any liens to attach to the
Property by reason of the exercise of its rights hereunder; (g) restore the
Improvements and the surface of the Real Property to the condition in which the
same was found before any such inspection or tests were undertaken, subject to
normal wear and tear, damage caused by parties unaffiliated with Purchaser and
casualty; (h) not reveal or disclose any information obtained by Purchaser in
connection with Purchaser’s investigation concerning the Property to anyone
outside Purchaser's organization other than its agents, consultants,
representatives, lenders, financial partners, accountants, attorneys, clients,
members, partners and other advisors and their agents, consultants and
representatives, except to the extent required by any law or court order or in
connection with any securities filings, registration statements or similar
filings undertaken by Purchaser or in connection with any litigation that may
arise between the parties in connection with the transactions contemplated by
this Agreement; (i) not contact or otherwise interview any tenant except in the
presence of Seller or one of Seller’s representatives; and (j) not contact any
Federal, State or local governmental authority concerning the Property, other
than standard requests for zoning verification materials. Purchaser shall, at
its sole cost and expense, comply with all applicable federal, state and local
laws, statutes, rules, regulations, ordinances or policies in conducting its
inspection of the Property and Physical Testing. Purchaser shall, and does
hereby agree to indemnify, defend and hold the Seller, its partners, officers,
directors, employees, agents, attorneys and their respective successors and
assigns, harmless from and against any and all claims, demands, suits,
obligations, payments, damages, losses, penalties, liabilities, costs and
expenses (including but not limited to reasonable attorneys' fees) arising out
of Purchaser's or Purchaser's agents' actions taken in, on or about the Property
in the exercise of the inspection right granted pursuant to Section 5.1,
including, without limitation, (i) claims made by any tenant against Seller for
Purchaser's entry into such tenant's premises or any interference with any
tenant's use or damage to its premises or property in connection with
Purchaser's review of the Property, and (ii) Purchaser's obligations pursuant to
this Section 5.2; provided, however, the indemnity contained in this Section 5.2
does not extend to cover any loss or liability which may arise in any way out of
a preexisting condition at the Property which may be discovered by Purchaser
during the course of its investigations, except to the extent that such
condition is exacerbated by Purchaser, its agents or consultants. This Section
5.2 shall survive the Closing and/or any termination of this Agreement.




5.3.    Seller Deliveries. To the extent not previously delivered to Purchaser,
Seller shall deliver to Purchaser or make available at the Property, at Seller's
option, all of the items specified on Exhibit B attached hereto (the
"Documents") within five (5) days after the Effective Date to the


- 8 -



--------------------------------------------------------------------------------





extent such items are in Seller's possession or control; provided, however,
except as otherwise expressly set forth in Section 7.1 hereof, Seller makes no
representations or warranties of any kind regarding the accuracy, thoroughness
or completeness of or conclusions drawn in the information contained in such
documents, if any, relating to the Property. Except with respect to a claim for
a breach of Seller’s representations or warranties expressly provided in Section
7.1 hereof, Purchaser hereby waives any and all claims against Seller arising
out of the accuracy, completeness, conclusions or statements expressed in
materials so furnished and any and all claims arising out of any duty of Seller
to acquire, seek or obtain such materials. Notwithstanding anything contained in
the preceding sentence, Seller shall not deliver or make available to Purchaser
Seller's internal memoranda, attorney-client privileged materials, structural
and physical inspection reports, internal appraisals, economic evaluations of
the Property, nor any reports regarding the Property prepared by Seller or its
affiliates solely for internal use or for the information of the investors in
Seller. This Section 5.3 shall survive any termination of this Agreement without
limitation.


5.4.    Independent Examination. Purchaser hereby acknowledges that, except as
provided in Section 7.1, Purchaser is relying upon its own independent
examination of the Property and all matters relating thereto and not upon the
Documents and/or any statements of Seller or of any officer, director, employee,
agent, broker, manager or attorney of Seller with respect to acquiring the
Property. Seller shall not, except as otherwise expressly provided in Section
7.1, be deemed to have represented or warranted the completeness or accuracy of
any studies, investigations and reports heretofore or hereafter furnished to
Purchaser. The provisions of this Section 5.4 shall survive Closing and/or
termination of this Agreement.


5.5.    Termination Right. In the event that Purchaser determines that it does
desire to proceed to Closing, Purchaser shall deliver to Seller an unconditional
written notice of such intent (a “Notice to Proceed”) prior to 5:00 PM (EST) on
the last day of the Inspection Period. In the event that a Notice to Proceed is
not so delivered or in the event that Purchaser delivers written notice to
Seller at any time prior to the expiration of the Inspection Period that
Purchaser elects not to proceed with the purchase of the Property under this
Agreement, subject to the Surviving Termination Obligations (as defined in
Section 16.12 herein), this Agreement shall terminate, the Deposit shall be
delivered to Purchaser and thereupon neither party shall have any further rights
or obligations to the other hereunder. This is an “all or none” transaction and
Purchaser has no right to terminate this Agreement as to any part of the
Property. The Notice to Proceed shall contain reference to those Service
Contracts that Purchaser elects to assume (the “Assigned Contracts”) at Closing.
If Purchaser fails to include such reference, then Purchaser shall be deemed to
have elected to assume all of the Service Contracts.


    
ARTICLE VI.


Title and Survey Matters


6.1.Title. Purchaser shall obtain a title insurance commitment (the
"Commitment") for an Owner's Policy of Title Insurance from the Title Company,
covering the Real Property, together with a copy of all instruments reflected as
exceptions set forth therein. Purchaser shall notify Seller in writing no later
than five (5) business days prior to the expiration of the Inspection Period of
any title exceptions, exclusions from coverage or other matters identified in
the Commitment and/or any survey matters objected to pursuant to Section 6.2,
which Purchaser disapproves (the "Title


- 9 -



--------------------------------------------------------------------------------





and Survey Objections"). In the event Purchaser timely notifies Seller of Title
and Survey Objections, Seller will have the right, but not the obligation to
cure such objections. Within five (5) business days after receipt of Purchaser’s
notice of Title and Survey Objections, but in no event later than the expiration
of the Inspection Period, Seller will notify Purchaser in writing if Seller
elects to attempt to cure such objections (“Seller’s Cure Notice”). If Seller
provides no Seller’s Cure Notice, Seller shall be deemed to have elected not to
cure. If Seller elects not to cure such Title and Survey Objections, Purchaser
will have the following options: (i) waive such uncured Title and Survey
Objections and proceed to Closing without reduction of the Purchase Price; or
(ii) to terminate this Agreement in accordance with Section 5.5 hereinabove. If
Seller notifies Purchaser that Seller does not intend to attempt to cure any
Title and Survey Objection (whether by lapse of time or by specific notice),
Purchaser will, within two (2) business days after the date of such notice or
the lapse of such two (2) business day period, notify Seller in writing whether
Purchaser elects to accept the conveyance under clause (i) or to terminate this
Agreement under clause (ii). Any exception, exclusion from coverage or other
matter shown in the Commitment as of the end of the Inspection Period or
otherwise not disapproved in writing within said time period shall be deemed
approved by Purchaser and shall constitute a "Permitted Exception" hereunder.
Purchaser and Seller hereby agree that (i) all non-delinquent property taxes as
of the Closing, (ii) the rights of the tenants under the Leases, (iii) all
matters created by or on behalf of Purchaser, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Property by Purchaser and (iv) the exceptions to title
identified on Exhibit D attached hereto, shall constitute "Permitted
Exceptions". Without Seller’s prior written consent, Purchaser shall not make
any application to any governmental agency for any permit, approval, license or
other entitlement for the Property or the use or development thereof.
Notwithstanding anything to the contrary hereinabove, mortgages, deeds of trust,
mechanics liens (solely to the extent created by Seller), tax liens and judgment
liens and other instruments securing financings to Seller (collectively,
“Mandatory Cure Items”) shall not be Permitted Exceptions and, in all events,
Seller shall cause such Mandatory Cure Items to be discharged, removed or
terminated, as applicable, by Closing.


6.2.Survey. Seller has provided Purchaser with a copy of Seller’s existing
survey of the Property. Purchaser shall procure its own survey during the
Inspection Period (the "Survey"). If the Survey, or any subsequently acquired
survey, discloses any matters which are unacceptable to Purchaser, in
Purchaser’s sole and absolute discretion, Purchaser shall notify Seller in
writing no later than the expiration of the Inspection Period. Any survey matter
shown on the Survey not disapproved in writing within said time period (or
otherwise shown on the Survey or other survey as of the last day of the
Inspection Period) shall be deemed approved by Purchaser and shall constitute a
Permitted Exception hereunder. Seller may, at its sole election, on or before
the Closing Date, have any Survey matters to which Purchaser has objected
removed; provided, however, in no event will Seller be obligated to do so or
otherwise incur costs with respect thereto.


6.3.New Title Exceptions. Notwithstanding anything to the contrary contained
herein, if the Commitment or Survey is updated after the expiration of the
Inspection Period to reflect a new title or survey exception which would, in the
reasonable opinion of a reasonably prudent investor, adversely affect title to
the Property or any portion thereof (a “New Title Exception”), Purchaser shall,
as long as such New Title Exception was not caused or created by Purchaser, have
the right to object to same by delivery of written notice to Seller (the “New
Title Objection Notice”) on or before the earlier of the Closing Date or two (2)
business days following the date Purchaser receives the updated Commitment or
Survey. If Purchaser fails to timely deliver the New Title Objection Notice,
Purchaser will be deemed to have waived such New Title Exception


- 10 -



--------------------------------------------------------------------------------





and same will be considered a Permitted Exception hereunder. Seller shall notify
Purchaser in writing within two (2) business days (and, if necessary, the
Closing Date shall be extended to permit Seller the full benefit of such two (2)
business day period) (the “New Title Exception Cure Period”) following receipt
of Purchaser’s notice of such New Title Exception that either (a) the New Title
Exception has been, or will be at or prior to Closing, removed from the
Commitment or the Survey, or insured against, as the case may be, or (b) Seller
is unable or unwilling to cause such New Title Exception to be removed or
insured against. Seller shall have no obligation to cure any New Title
Exception, except to the extent such New Title Objection constitutes a Mandatory
Cure Item. If, upon the expiration of the New Title Exception Cure Period,
Seller has not notified Purchaser that Seller has elected to cure the New Title
Exception, then Purchaser may elect (which election must be made in writing
within two (2) business days following expiration of the New Title Exception
Cure Period, and, if necessary, the Closing Date shall be extended to permit
Purchaser the full benefit of such two (2) business day period) either: (i) to
terminate this Agreement as Purchaser’s sole remedy hereunder (in which event
the Deposit shall be delivered to Purchaser and thereupon neither party shall,
subject to the Surviving Termination Obligations, have any further rights or
obligations to the other hereunder); or (ii) to take title subject to the New
Title Exception. If Purchaser shall fail to timely notify Seller in writing of
its election to terminate this Agreement on or before the Closing Date, time
being of the essence, the termination right described in this Section 6.3 shall
be immediately null and void and of no further force or effect, the Closing will
occur as scheduled and the Permitted Exceptions will include all uncured New
Title Exceptions.




ARTICLE VII.


Representations and Warranties of the Seller


7.1.Seller's Representations. Seller represents and warrants that the following
matters are true and correct as of the Effective Date with respect to the
Property and as a condition of Closing, these matters will be true and correct
at Closing.


7.1.1.    Authority. Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and, to
the extent necessary, is qualified to conduct business in the State in which the
Property is located. This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding obligation of Seller, and
does not, to the best of Seller’s knowledge, violate any provision of any
agreement or judicial order to which Seller is a party or to which Seller is
subject. All documents to be executed by Seller which are to be delivered at
Closing, will, at the time of Closing, (a) be duly authorized, executed and
delivered by Seller, (b) be legal, valid and binding obligations of Seller, and
(c) not violate, to the best of Seller’s knowledge, any provision of any
agreement or judicial order to which Seller is a party or to which Seller is
subject.


7.1.2.    Foreign Person. Seller is not a foreign person within the meaning of
Section 1445(f) of the Internal Revenue Code, and Seller agrees to execute any
and all documents necessary or required by the Internal Revenue Service or
Purchaser in connection with such declaration(s).


7.1.3.    Patriot Act Compliance. Neither Seller nor, to Seller’s knowledge, any
person, group, entity or nation that Seller is acting, directly or indirectly
for, or on behalf of, is named


- 11 -



--------------------------------------------------------------------------------





by any Executive Order (including the September 23, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any applicable
Federal, State or local law, rule or regulation (each a “Law” and collectively,
the “Laws”) that is enforced or administered by the Office of Foreign Assets
Control, and Seller is not engaging in the transaction described in this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
such transaction, directly or indirectly, on behalf of, and is not controlled by
(with ownership of 20% of more Seller’s voting securities being a presumptive
control position) any such person, group, entity or nation. Seller is not
engaging in this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. Seller has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.


7.1.4.    Service Contracts. To the best of Seller’s knowledge, after due
inquiry of the property manager, there are no Service Contracts (excluding
management and brokerage agreements which will be terminated at Closing)
affecting or relating to the Property other than the Service Contracts listed on
Schedule 7.1.4. To the best of Seller’s knowledge, no party under the Service
Contracts is in default under the Service Contracts.


7.1.5    Leases. A true, correct and complete list of all existing Leases
affecting the Property as of the Effective Date (the “Existing Leases”) is
attached hereto as Exhibit E. The rent roll attached as Exhibit E is the rent
roll prepared by Seller’s property manager in the ordinary course of business in
connection with its management of the Property. To the best of Seller’s
knowledge, Seller has neither given nor received any written notice of default
under the Leases that remain uncured. To Seller’s knowledge, except in
connection with or in any Approved New Lease, there are no unpaid Leasing Costs.


7.1.6    Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s, or such tenant’s,
creditors, as the case may be, (iii) suffered the appointment of a receiver to
take possession of all, or substantially all, of Seller’s assets, which remains
pending, (iv) suffered the attachment or other judicial seizure of all, or
substantially all of Seller’s assets, which remains pending, (v) admitted in
writing its inability to pay its debts as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally.


7.1.7    Litigation. There are no actions, suits, claims or other proceedings
pending, or to the best of Seller’s knowledge, contemplated or threatened
against (a) Seller that could affect Seller’s ability to perform its obligations
under this Agreement in a timely manner, or (b) which affect any portion of the
Property.


7.1.8    No Options or Rights of First Refusal. Seller has not granted to any
other party an option or right of first refusal to purchase the Property which
option or right of first refusal remains valid and outstanding.


7.1.9    No Violations. To the best of Seller’s knowledge, after due inquiry
with the property manager, Seller has received no written notice of any
violation of, or of any delinquent


- 12 -



--------------------------------------------------------------------------------





payment which may be required under, any applicable laws (including, without
limitation, environmental laws), ordinances, regulations, declarations,
covenants, conditions and restrictions related to the Property or the occupancy
thereof which remain uncured as of the Effective Date.


7.1.10    ERISA.  Seller is not (i) an “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) that is subject to Title I of ERISA, or (ii) a
“plan” described in Section 4975(e)(I) of the Internal Revenue Code of 1986, as
amended, or (iii) any entity whose underlying assets are considered to include
“plan assets” of any such “employee benefit plan” or “plan” (within the meaning
of the plan asset regulations promulgated by the Department of Labor, 29, C.F.R.
Section 2510.3-101), as modified by Section 3(42) of ERISA.


7.1.11    Environmental Matters. To the best of Seller’s knowledge, Seller has
or will deliver to Purchaser all of the reports prepared by third party
environmental consultants to the express benefit of Seller with respect to the
Property in Seller’s possession or control (the “Environmental Reports”). Except
as may otherwise be set forth in the Environmental Reports, to the best of
Seller’s knowledge, there are no hazardous substances or materials on the
Property in violation of any applicable environmental law.


7.1.12    Counterparty Form. The “Know Your Customer” form completed by Seller
and delivered to Purchaser prior to the Effective Date, a copy of which is
attached hereto as Schedule 7.1.12, is true, correct and complete.


7.2.Seller's Knowledge. For purposes of this Agreement and any document
delivered at Closing, whenever the phrases "to the best of Seller's knowledge",
or the "knowledge" of Seller or words of similar import are used, they shall be
deemed to refer to the current, actual, conscious knowledge only, and not any
implied, imputed or constructive knowledge, without any independent
investigation having been made or any implied duty to investigate, of Luke
Marchand, Dispositions Manager, and Nhat Nguyen, Asset Manager, and Seller
represents that the foregoing are the individuals with the primary
responsibility for overseeing the operation and sale of the Property. Such
individuals shall have no personal liability hereunder.


7.1.    Change in Representation/Waiver. If at or prior to Closing, Seller
obtains actual knowledge that any Seller’s representation or warranty made in
this Article VII is untrue, inaccurate or incorrect in any material respect,
Seller shall give Purchaser written notice thereof within five (5) Business Days
of obtaining such knowledge (but, in any event, prior to the Closing).
Notwithstanding anything to the contrary contained herein, Purchaser
acknowledges that it shall not be entitled to rely on any representation or
warranty made by Seller in this Article VII to the extent, prior to or at
Closing, Purchaser shall have or obtain current, actual, conscious knowledge
(and not any implied, imputed or constructive knowledge) of facts contradictory
to such representation or warranty; provided, however, if Purchaser determines
prior to Closing that there is a breach of any of the representations and
warranties made by Seller above, then Purchaser may, at its option, by sending
to Seller written notice of its election either (a) terminate this Agreement, or
(b) waive such breach and proceed to Closing with no adjustment in the Purchase
Price and Seller shall have no further liability as to such matter thereafter,
except for liens resulting from Seller’s acts. In the event Purchaser terminates
this Agreement for the reasons set forth above, the Deposit shall be immediately
refunded to Purchaser and neither Purchaser nor Seller shall thereafter have any
other rights or remedies hereunder other than the Surviving Termination
Obligations however if such termination is due solely to an intentional or
willful breach of any of


- 13 -



--------------------------------------------------------------------------------





the representations or warranties made by Seller, then Purchaser shall have the
rights and remedies set forth in Section 13.1 below. In furtherance thereof,
except as expressly set forth above, Seller shall have no liability with respect
to any of the foregoing representations and warranties or any representations
and warranties made in any other document executed and delivered by Seller to
Purchaser to the extent that, prior to Closing, Purchaser shall have or obtain
current, actual, conscious knowledge (and not any implied, imputed or
constructive knowledge), that contradicts any such representations and
warranties, or renders any such representations and warranties untrue or
incorrect, and Purchaser nevertheless consummates the transaction contemplated
by this Agreement.


7.2.    Survival. The express representations and warranties of Seller made in
this Agreement shall not merge into any instrument or conveyance delivered at
the Closing; provided, however, that any action, suit or proceeding with respect
to the truth, accuracy or completeness of such representations and warranties
shall be commenced, if at all, on or before the date which is six (6) months
after the date of the Closing and, if not commenced on or before such date,
thereafter such representations and warranties shall be void and of no force or
effect.


ARTICLE VIII.


Representations and Warranties of Purchaser


8.1.Purchaser represents and warrants to Seller that the following matters are
true and correct as of the Effective Date and the Closing Date.


8.1.1.    Authority. Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and to the extent necessary, is qualified (or will be as of Closing) to conduct
business in the State of Florida. This Agreement has been duly authorized,
executed and delivered by Purchaser, is the legal, valid and binding obligation
of Purchaser, and does not, to the best of Purchaser’s knowledge, violate any
provision of any agreement or judicial order to which Purchaser is a party or to
which Purchaser is subject. All documents to be executed by Purchaser which are
to be delivered at Closing, at the time of Closing will be duly authorized,
executed and delivered by Purchaser, at the time of Closing will be legal, valid
and binding obligations of Purchaser, and at the time of Closing will not, to
the best of Purchaser’s knowledge, violate any provision of any agreement or
judicial order to which Purchaser is a party or to which Purchaser is subject.


8.1.2.    ERISA Compliance. Purchaser is not, and is not acting on behalf of a
"plan" nor, to the best of Purchaser’s knowledge, an entity whose assets are
deemed to be “plan assets” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and its applicable regulations as issued by
the Department of Labor and the Internal Revenue Service, "ERISA"). Purchaser
represents and warrants to the Seller that the transactions contemplated by this
Agreement are not “prohibited transactions” under the ERISA. This ERISA
representation is given to Seller with the specific intent that Seller rely on
the same in entering into this Agreement. The foregoing representation and
warranty shall survive the Closing.




- 14 -



--------------------------------------------------------------------------------





8.1.3.    No Financing Contingency. It is expressly acknowledged by Purchaser
that this transaction is not subject to any financing contingency, and no
financing for this transaction shall be provided by Seller.


8.1.4.    Bankruptcy or Debt of Purchaser. Purchaser has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Purchaser’s
creditors, suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.


8.1.5.    Patriot Act.    Neither Purchaser nor any person, group, entity or
nation that Purchaser is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 23, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any applicable
Law that is enforced or administered by the Office of Foreign Assets Control,
and Purchaser is not engaging in the transaction described in this Agreement,
directly or indirectly, on behalf of, or instigating or facilitating such
transaction, directly or indirectly, on behalf of, and is not controlled by
(with ownership of 20% of more Purchaser’s voting securities being a presumptive
control position) any such person, group, entity or nation. Neither Purchaser,
nor any person that controls Purchaser, has its principal place of business or
conducts the majority of its business operations (measured by revenue) in any
nation described in the preceding sentence. Purchaser is not engaging in this
transaction, directly or indirectly, in violation of any Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. None of
the funds of Purchaser have been or will be derived from any unlawful activity
with the result that the investment of direct or indirect equity owners in
Purchaser is prohibited by Law or that the transaction or this Agreement is or
will be in violation of Law. Purchaser has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to Closing.


8.2.Purchaser's Acknowledgment. Purchaser acknowledges and agrees that, except
as expressly provided in Section 7.1 of this Agreement or in any closing
document delivered by Seller at Closing, Seller has not made, does not make and
specifically disclaims any representations, warranties, promises, covenants,
agreements or guaranties of any kind or character whatsoever, whether express or
implied, oral or written, past, present or future, of, as to, concerning or with
respect to (a) the nature, quality or condition of the Property, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Property, (c) the suitability of the Property for any and all
activities and uses which Purchaser may conduct thereon, (d) the compliance of
or by the Property or its operation with any laws, rules, ordinances or
regulations of any applicable governmental authority or body, including, without
limitation, the Americans with Disabilities Act and any rules and regulations
promulgated thereunder or in connection therewith, (e) the habitability,
merchantability or fitness for a particular purpose of the Property, or (f) any
other matter with respect to the Property, and except as expressly set forth in
Section 7.1 of this Agreement or in any closing document, specifically that
Seller has not made, does not make and specifically disclaims any
representations regarding solid waste, as defined


- 15 -



--------------------------------------------------------------------------------





by the U.S. Environmental Protection Agency regulations at 40 C.F.R., Part 261,
or the disposal or existence, in or on the Property, of any hazardous substance
or hazardous waste, as defined by the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, and other applicable state
laws, and regulations promulgated thereunder. Purchaser further acknowledges and
agrees that, except as expressly provided in Section 7.1, having been given the
opportunity to inspect the Property, Purchaser is relying solely on its own
investigation of the Property and not on any information provided or to be
provided by Seller. Purchaser further acknowledges and agrees that, except as
expressly set forth in Section 7.1, any information provided or to be provided
with respect to the Property was obtained from a variety of sources and that
Seller has not made any independent investigation or verification of such
information. Purchaser further acknowledges and agrees that, except as expressly
provided in Section 7.1 of this Agreement or in any closing document delivered
by Seller at Closing, and as a material inducement to the execution and delivery
of this Agreement by Seller, the sale of the Property as provided for herein is
made on an "AS IS, WHERE IS" CONDITION AND BASIS "WITH ALL FAULTS." Purchaser
acknowledges, represents and warrants that Purchaser is not in a significantly
disparate bargaining position with respect to Seller in connection with the
transaction contemplated by this Agreement; that Purchaser freely and fairly
agreed to this acknowledgment as part of the negotiations for the transaction
contemplated by this Agreement. Notwithstanding anything herein to the contrary,
in no event shall Seller have any liability for any breach of a representation,
warranty, covenant and/or indemnity set forth herein or in any of the closing
documents in excess of Five Hundred Thirty-Three Thousand Seven Hundred Fifty
and no/100 Dollars ($533,750.00) (“Seller’s Liability Cap”) in the aggregate for
all claims, including court costs and reasonable attorneys’ fees for
enforcement, in the aggregate, provided, Seller’s Liability Cap shall not apply
to Seller’s obligations pursuant to Section 4.2 or Seller’s obligations with
respect to the Brokers pursuant to Section 14.1. Seller shall maintain a net
worth and internal liquid reserves of no less than the Seller’s Liability Cap
through the date that is six (6) months from Closing, or if applicable, the date
of resolution of any claim filed by Purchaser within such six (6) month period.
The provisions of this Section 8.2 shall survive Closing and/or termination of
this Agreement.


8.3.Purchaser's Release. Purchaser on behalf of itself and its successors and
assigns waives its right to recover from, and forever releases and discharges,
Seller, Seller's partners, each of their respective members, trustees, employees
and agents of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with (i) the physical
condition of the Property, (ii) the condition of title to the Property, (iii)
the presence on, under or about the Property of any mold or hazardous or
regulated substance, (iv) the Property's compliance with any applicable federal,
state or local law, rule or regulation, or (v) any other aspect of the Property;
provided, however, the foregoing release does not release Seller for liability
for any breach of the representations and warranties of Seller set forth in
Section 7.1 of this Agreement. Notwithstanding anything herein to the contrary
(including the foregoing release), Purchaser has no obligation to indemnify
Seller for third party claims asserted before or after the Closing as a result
of any act or omission taken or failed to be taken by or on Seller’s behalf
prior to the Closing, and the release shall not apply to third-party tort claims
relating to the Property and occurring during Seller’s ownership of the
Property. The release set forth in this Section 8.3 includes claims of which
Purchaser is presently unaware or which Purchaser does not presently suspect to
exist which, if known by Purchaser, would materially affect


- 16 -



--------------------------------------------------------------------------------





Purchaser’s release to Seller. The terms and provisions of this Section 8.3
shall survive Closing and/or termination of this Agreement.


8.4.Survival. The express representations and warranties of Purchaser made in
this Agreement shall not merge into any instrument or conveyance delivered at
the Closing; provided, however, that any action suit or proceeding with respect
to the truth, accuracy or completeness of such representations and warranties
shall be commences, if at all, on or before the date which is six (6) months
after the date of the Closing and, if not commenced on or before such date,
thereafter such representations and warranties shall be void and of no force or
effect.




ARTICLE IX.


Seller's Interim Operating Covenants.


9.1.Operations. Seller shall continue to operate, manage and maintain the
Improvements through the Closing Date in the ordinary course of Seller's
business and substantially in accordance with Seller's present practice, subject
to ordinary wear and tear and further subject to Article XII of this Agreement.


9.2.Maintain Insurance. Seller shall maintain until the Closing Date fire and
extended coverage insurance on the Property which is at least equivalent in all
material respects to the insurance policies covering the Real Property and the
Improvements as of the Effective Date.


9.3.Personal Property. Seller shall not transfer or remove any Personal Property
from the Improvements after the Effective Date except for repair or replacement
thereof. Any items of Personal Property replaced after the Effective Date shall
be promptly installed prior to Closing and shall be of substantially similar
quality to the item of Personal Property being replaced.


9.4.No Sales. Except for the execution of tenant Leases pursuant to Section 9.5,
Seller shall not convey any interest in the Property to any third party.


9.5.Tenant Leases. Seller shall not, from and after the Effective Date, (i)
grant any consent or waive any material rights under the Leases, (ii) terminate
any Lease, or (iii) enter into a new lease, modify an existing Lease or renew,
extend or expand an existing Lease in each case without the prior written
approval of Purchaser (an "Approved New Lease"), which in each case shall not be
unreasonably withheld, conditioned or delayed, and which shall be deemed granted
if Purchaser fails to respond to a request for approval within five (5) business
days after receipt of the request therefor together with a summary of lease
terms and credit information of the proposed tenant.


9.6.Open Permits. Seller shall, at Seller’s sole cost and expense, use
commercially reasonable efforts to close out any open permits for work performed
by Seller or funded by Seller (e.g., tenant improvement allowance) and completed
prior to Closing (the “Open Permits”).


9.7.Florida Certificate of Compliance. Seller shall use reasonable efforts to
obtain and deliver to Purchaser a certificate of compliance from the FDOR
indicating whether or not there


- 17 -



--------------------------------------------------------------------------------





are any outstanding Florida sales and use taxes, interest or penalties with
respect to the Property and which relate to the period of Seller’s ownership of
the Property.


9.8.Service Contracts. Seller shall not enter into any new Service Contracts
without Purchaser’s prior consent, which consent shall not be unreasonably
withheld, conditioned or delayed, provided that Seller may, without the prior
consent of Purchaser, enter into any new Service Contracts in the normal course
of business which by their terms are terminable upon thirty (30) days or less
notice without payment of a fee or penalty, provided that Seller shall provide
Purchaser written notice thereof and a copy of any such new Service Contracts.
If Purchaser elects to proceed to Closing, Purchaser acknowledges that Assigned
Contracts will include, regardless of whether listed in Purchaser’s Notice to
Proceed, all Service Contracts, if any, which are not terminable on thirty (30)
or less days’ notice, without cause and without penalty or fee to Seller. Seller
shall deliver a termination notice at the Closing as to all Service Contracts
Purchaser elects to terminate, but Purchaser will be responsible for any charges
due under such Service Contracts from the Closing Date until the effective date
of termination.


ARTICLE X.


Closing Conditions.


10.1.Conditions to Obligations of Seller. The obligations of Seller under this
Agreement to sell the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date except to the extent that any of such
conditions may be waived by Seller in writing at Closing.


10.1.1.    Representations, Warranties and Covenants of Purchaser. All
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects as of the Closing Date, with the same force and
effect as if such representations and warranties were made anew as of the
Closing Date. Any changes to such representations disclosed by Purchaser shall
be acceptable to Seller, and Purchaser shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Purchaser prior to the Closing Date.


10.2.Conditions to Obligations of Purchaser. The obligations of Purchaser under
this Agreement to purchase the Property and consummate the other transactions
contemplated hereby shall be subject to the satisfaction of the following
conditions on or before the Closing Date, except as otherwise provided below or
to the extent that any of such conditions may be waived by Purchaser in writing
at Closing.


10.2.1.    Representations, Warranties and Covenants of Seller. All
representations and warranties of Seller in this Agreement shall be true and
correct in all material respects as of the Closing Date, with the same force and
effect as if such representations and warranties were made anew as of the
Closing Date. Any changes to such representations disclosed by Seller shall be
acceptable to Purchaser, and Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Seller prior to the Closing Date.
Notwithstanding the foregoing, no change in circumstances or status of the
tenants (e.g., defaults, bankruptcies or other adverse matters relating to such
tenant) occurring after the end of the Inspection Period, shall permit Purchaser
to terminate


- 18 -



--------------------------------------------------------------------------------





this Agreement or constitute grounds for Purchaser’s failure to close in
accordance with the terms hereof, unless Dependable Packaging Solutions Inc.
(“Dependable”) is the subject of a bankruptcy filing after the end of the
Inspection Period and prior to Closing, in which event Purchaser shall be
permitted to (i) terminate this Agreement and be entitled to an immediate refund
of the Deposit, and neither Purchaser nor Seller shall thereafter have any other
rights or remedies hereunder other than the Surviving Termination Obligations,
or (ii) elect to purchase the Property and proceed to Closing without any
reduction in the Purchase Price.


10.2.2.     Tenant Estoppels. Purchaser shall have received tenant estoppel
certificates (the "Tenant Estoppel Certificates") dated not more than thirty
(30) days prior to the originally scheduled Closing Date in substantially the
form attached hereto as Exhibit C (or, if different, the form required by the
applicable Lease) from tenants who lease, in the aggregate, one hundred percent
(100%) of the leased square footage of the Improvements (the “Required Estoppel
Amount”). Seller shall provide Purchaser with copies of the Tenant Estoppel
Certificates prepared by Seller for Purchaser’s review and comment before
delivering the completed Tenant Estoppel Certificates to the tenants and the
completed Tenant Estoppel Certificates shall be deemed approved by Purchaser on
the expiration of three (3) business days following such delivery unless
Purchaser provides Seller in writing any comments to, or objections concerning
the substance of the completed Tenant Estoppel Certificates to be delivered to
the tenants under the Leases. If the Required Estoppel Amount has not been
received or if the Tenant Estoppel Certificates received contain information or
omissions unacceptable to Purchaser in its reasonable discretion, either party
shall have the right to extend the Closing Date by delivery of written notice to
the other party on or before the second (2nd) business day prior to the Closing
until the earlier of (1) the fifth (5th) business day following the date the
Required Estoppel Amount has been received; or (2) the thirtieth (30th) day
following the Closing Date. In no event shall Seller be obligated to deliver
updates to any of the Tenant Estoppel Certificates. Seller will deliver
Purchaser a copy of each signed Tenant Estoppel Certificate promptly following
Seller’s receipt thereof. Purchaser agrees not to unreasonably object to or
withhold Purchaser’s consent to any alternate estoppel form or changes made by
any tenant to the form attached hereto. If Purchaser fails to furnish Seller
with a written notice of disapproval (which notice, in order to be effective,
must include Purchaser’s specific objections), within three (3) business days
from the date of Seller’s delivery thereof, such Tenant Estoppel Certificate
will be deemed approved by Purchaser.


10.2.3.     Title Policy. Upon recordation of the Deed and payment of the title
insurance premiums, Title Company shall be committed to issue the Title Policy
to Purchaser.


10.2.4.    Possession of the Property. Delivery by Seller of possession of the
Property, subject to the Permitted Exceptions and the rights of tenants under
the Leases and Approved New Leases.


If any condition specified in this Section 10.2 is not satisfied on or before
the Closing Date through no breach by Purchaser, Purchaser may, at its option,
and in its sole and absolute discretion, (a) waive any such condition which can
legally be waived at the Closing and proceed to Closing without adjustment or
abatement of the Purchase Price, or (b) terminate this Agreement by written
notice thereof to Seller, in which case the Deposit shall be promptly returned
to Purchaser and thereafter neither Seller nor Purchaser shall have any further
rights or obligations to the other hereunder except with respect to the
Surviving Obligations. If any such failure of a condition is due to a default


- 19 -



--------------------------------------------------------------------------------





by Seller, Purchaser shall continue to have all rights and remedies available to
Purchaser under Section 13.1.


ARTICLE XI.


Closing


11.1.Purchaser's Closing Obligations. Purchaser, at its sole cost and expense,
shall deliver or cause to be delivered to Seller at Closing the following:


11.1.1.    The Purchase Price, after all adjustments are made at the Closing as
herein provided, by wire transfer or other immediately available federal funds,
which amount shall be received in escrow by the Title Company at or before 1:00
p.m. (local time at the Property).


11.1.1.    A general assignment substantially in the form attached hereto as
Exhibit G (the "General Assignment").


11.1.2.    Written notice addressed to the tenants in substantially the form
attached as Exhibit H (the "Tenant Notice").


11.1.3.    A closing statement setting forth the Purchase Price and all credits,
adjustments and prorations between Purchaser and Seller (the “Closing
Statement”).


11.1.4.    A certificate executed by Purchaser certifying that all
representations and warranties (as may have been updated from time to time
pursuant to this Agreement) made by Purchaser in Section 8.1 of this Agreement
are true and correct in all material respects as of the Closing.


11.1.5.    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transactions which are the subject of this
Agreement, including, without limitation, any certificate of value or similar
instrument required under applicable law.


11.2.Seller's Closing Obligations. Seller, at its sole cost and expense, shall
deliver or cause to be delivered to Purchaser the following:


11.2.1.    A Special Warranty Deed (the "Deed"), in the form attached hereto as
Exhibit F.
11.2.2.    The General Assignment.


11.2.3.    The Tenant Notice.


11.2.4.    The Closing Statement.


11.2.5.    An updated rent roll prepared by Seller’s property manager in the
ordinary course of business in connection with its management of the Property,
dated as of the Closing Date.




- 20 -



--------------------------------------------------------------------------------





11.2.6.     An affidavit from Seller in the form attached hereto as Exhibit K,
with such modifications as may be reasonably requested by the Title Company.


11.2.7.     Certificates of such resolutions in form and content as the Title
Company may reasonably request evidencing Seller's existence, power and
authority to enter into and execute this Agreement and to consummate the
transactions herein contemplated.


11.2.8.     A certificate executed by Seller certifying that all representations
and warranties (as may have been updated from time to time pursuant to this
Agreement) made by Seller in Section 7.1 of this Agreement are true and correct
in all material respects as of the Closing.


11.2.9.    A certificate substantially in the form attached hereto as Exhibit I
("Non-foreign Entity Certification") certifying that Seller is not a "foreign
person" as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended.


11.2.10.    The following items, to the extent in Seller's possession (which
need not be delivered at the Closing, but may, instead, be delivered in the
Property’s management office): (a) all keys for all entrance door and spaces
which may be locked (whether occupied or not) in the Improvements; and (b) all
original (or copies where originals are not available) of the Leases, books,
records, tenant files, operating reports, plans and specifications and other
materials reasonably necessary to the continuity of operation of the Property.


11.2.11.    Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.




ARTICLE XII.


Risk of Loss.


12.1.Condemnation and Casualty. If, prior to the Closing Date, all or any
portion of the Property is taken by condemnation or eminent domain, or is the
subject of a pending taking which has not been consummated, or is destroyed or
damaged by fire or other casualty, Seller shall notify Purchaser of such fact
promptly after Seller obtains knowledge thereof. If such condemnation or
casualty is "Material" (as hereinafter defined), Purchaser shall have the option
to terminate this Agreement upon notice to Seller given not later than fifteen
(15) days after receipt of Seller's notice, (and the Closing Date shall be
extended to allow such fifteen (15) day period to run if necessary). If this
Agreement is terminated, the Deposit shall be returned to Purchaser and
thereafter neither Seller nor Purchaser shall have any further rights or
obligations to the other hereunder except with respect to the Surviving
Termination Obligations. If this Agreement is not terminated, Seller shall not
be obligated to repair any damage or destruction but (a) Seller shall assign,
without recourse, and turn over to Purchaser all of the insurance proceeds or
condemnation proceeds, as applicable, (or, if such have not been awarded, all of
its right, title and interest therein) payable with respect to such fire or
other casualty or condemnation, and (b) the parties shall proceed to Closing
pursuant to the terms hereof without abatement of the Purchase Price except for
a Purchase Price credit in the amount of the applicable insurance deductible.




- 21 -



--------------------------------------------------------------------------------





12.2.Condemnation Not Material. If the condemnation is not Material, then the
Closing shall occur without abatement of the Purchase Price and Seller shall
assign, without recourse, all awards or any rights to collect condemnation
awards to Purchaser on the Closing Date.


12.3.Casualty Not Material. If the Casualty is not Material, then the Closing
shall occur without abatement of the Purchase Price except for a Purchase Price
credit in the amount of the applicable insurance deductible and any damage from
such Casualty not covered by the insurance proceeds. Seller shall not be
obligated to repair such damage or destruction and Seller shall assign, without
recourse, and turn over to Purchaser all of the insurance proceeds net of any
reasonable (a) costs of repairs actually incurred by Seller, and (b) collection
costs (or, if such have not been awarded, all of its right, title and interest
therein) payable with respect to such casualty and credit the Purchase Price
with the amount of any applicable insurance deductible.


12.4.Materiality. For purposes of this Article XII (a) with respect to a taking
by eminent domain, the term "Material" shall mean: (1) any taking whatsoever,
regardless of the amount of the award or the amount of the Property taken,
excluding, however, any taking solely of subsurface rights or takings for
utility easements or right of way easements, if the surface of the Property,
after such taking, may be used in substantially the same manner as though such
rights had not been taken, or (2) any taking that results in Dependable having
the right to terminate its Lease because of such condemnation and Dependable
does not waive such termination right; and (b) with respect to a casualty, the
term "Material" shall mean any casualty such that: (x) the cost of repair, as
reasonably estimated by Seller's engineer, is in excess of ten percent (10%) of
the Purchase Price; or (y) Dependable has the right to terminate its Lease and
Dependable does not waive such termination right.


12.5.Uninsured/Underinsured Casualty. Notwithstanding anything herein to the
contrary, in the event of an uninsured loss or a loss not fully covered by
insurance, without waiving Purchaser’s right to terminate on account of a
Material casualty or condemnation, Seller shall have the right, at Seller’s sole
option, to provide an additional credit to Purchaser at Closing equal to the
excess of (a) the cost of repairing the Property, as reasonably estimated by an
engineer engaged by Seller and reasonably acceptable to Purchaser, over (b) the
available insurance proceeds assigned to Purchaser. If, however, Seller elects
not to provide Purchaser with such credit, Purchaser shall have the right to
terminate this Agreement by delivery of written notice to Seller on or before
the earlier of the Closing Date or five (5) business days following the date
Purchaser’s receives Seller’s written notice of its election not to provide such
additional credit.




ARTICLE XIII.


Default


13.1.Default by Seller. In the event the Closing and the transactions
contemplated hereby do not occur as provided herein by reason of the default of
Seller, Purchaser may elect, as the sole and exclusive remedy of Purchaser, to
(a) terminate this Agreement and receive the Deposit from the Escrow Agent, and
in such event Seller shall not have any other liability whatsoever to Purchaser
hereunder other than (i) with respect to the Surviving Termination Obligations,
and (ii) solely if the default by Seller is a willful failure to close or a
willful misrepresentation by Seller, to require Seller to reimburse Purchaser
for up to One Hundred Thousand and No/100 Dollars


- 22 -



--------------------------------------------------------------------------------





($100,000.00) of Purchaser’s actual, documented, third party out-of-pocket costs
and expenses associated with conducting its due diligence related to the
Property (“Purchaser’s Due Diligence Costs”), or (b) enforce specific
performance of Seller’s obligation to convey the Property, without adjustment
to, or credit against, the Purchase Price. Purchaser shall be deemed to have
elected to terminate this Agreement (as provided in subsection (a) above) if
Purchaser fails to deliver to Seller written notice of its intent to file a
cause of action for specific performance against Seller on or before twenty (20)
days after the originally scheduled Closing Date, or having given Seller notice,
fails to file a lawsuit asserting such cause of action within sixty (60) days
after the originally scheduled Closing Date. Notwithstanding the foregoing,
nothing contained herein shall limit Purchaser's remedies at law or in equity,
as to the Surviving Termination Obligations; provided, however, (a) Purchaser
shall seek only actual damages and not consequential or indirect damages as a
result of any default by Seller, and (b) in no event shall Seller's aggregate
liability to Purchaser under this Agreement exceed an amount equal to Seller’s
Liability Cap for all claims, including court costs and reasonable attorneys’
fees for enforcement, in the aggregate. If Seller’s default hereunder makes
specific performance of the Agreement unavailable (i.e., not merely
impracticable or inconvenient) because Seller intentionally sold or conveyed the
Property to anyone other than Purchaser (or its permitted assignee) prior to
Closing in breach of this Agreement then, upon termination of this Agreement by
Purchaser pursuant to subsection (a) above, in addition to the return of the
Deposit and Purchaser’s Due Diligence Costs, anything in the Agreement to the
contrary notwithstanding, Purchaser shall have the right to make demand upon
Seller for reimbursement for up to the actual profit realized by Seller in
selling the Property to a third party in violation of this Agreement (i.e., the
difference, if any, between the net Purchase Price set forth in this Agreement
and the net purchase price or other consideration received by Seller in such
third party sale).


13.2.Default by Purchaser. IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OF
PURCHASER, PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, PURCHASER AND
SELLER HEREBY AGREE A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER
WOULD SUFFER IN THE EVENT PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY IS AND SHALL BE, AS SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER
AT LAW OR IN EQUITY), A SUM EQUAL TO THE DEPOSIT. UPON SUCH DEFAULT BY
PURCHASER, SELLER SHALL HAVE THE RIGHT TO RECEIVE THE DEPOSIT FROM THE ESCROW
AGENT AS ITS SOLE AND EXCLUSIVE REMEDY AND THEREUPON THIS AGREEMENT SHALL BE
TERMINATED AND NEITHER SELLER NOR PURCHASER SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT WITH RESPECT TO THE SURVIVING TERMINATION
OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL LIMIT
SELLER'S REMEDIES AT LAW OR IN EQUITY AS TO THE SURVIVING TERMINATION
OBLIGATIONS, PROVIDED SELLER SHALL SEEK ONLY ACTUAL DAMAGES AND NOT
CONSEQUENTIAL OR INDIRECT DAMAGES AS A RESULT OF ANY DEFAULT BY PURCHASER.




- 23 -



--------------------------------------------------------------------------------





ARTICLE XIV.


Brokers


14.1.Brokers. Purchaser and Seller each represents and warrants to the other
that it has not dealt with any person or entity entitled to a brokerage
commission, finder's fee or other compensation with respect to the transaction
contemplated hereby, other than CBRE, Inc. (the “Broker”). Seller shall be
responsible to pay any commission owing to the Broker in connection with the
transaction contemplated hereby pursuant to the terms of a separate agreement
between Seller and the Broker. Purchaser hereby agrees to indemnify, defend, and
hold Seller harmless from and against any losses, damages, costs and expenses
(including, but not limited to, attorneys' fees and costs) incurred by Seller by
reason of any breach or inaccuracy of the Purchaser's (or its nominee's)
representations and warranties contained in this Article XIV. Seller hereby
agrees to indemnify, defend, and hold Purchaser harmless from and against any
losses, damages, costs and expenses (including, but not limited to, attorneys'
fees and costs) incurred by Purchaser by reason of any breach or inaccuracy of
Seller's representations and warranties contained in this Article XIV. Seller
and Purchaser agree that it is their specific intent that no broker shall be a
party to or a third party beneficiary of this Agreement or the Deposit, that no
broker shall have any rights or cause of action hereunder, and further that the
consent of a broker shall not be necessary to any agreement, amendment, or
document with respect to the transaction contemplated by this Agreement. The
provisions of this Article XIV shall survive the Closing and/or termination of
this Agreement.


ARTICLE XV.


Confidentiality


15.1.Confidentiality. Purchaser expressly acknowledges and agrees that the
transactions contemplated by this Agreement, the Documents that are not
otherwise known by or readily available to the public and the terms, conditions
and negotiations concerning the same shall be held in the strictest confidence
by Purchaser and shall not be disclosed by Purchaser except to its legal
counsel, lenders, investors, surveyor, title company, broker, accountants,
consultants, officers, partners, directors and shareholders (the "Authorized
Representatives"), and except and only to the extent that such disclosure may be
necessary for its performance hereunder. Purchaser agrees that it shall instruct
(and will be responsible for the compliance of) each of its Authorized
Representatives to maintain the confidentiality of such information. Purchaser
further acknowledges and agrees that, unless and until the Closing occurs, all
information and materials obtained by Purchaser in connection with the Property
that are not otherwise known by or readily available to the public will not be
disclosed by Purchaser to any third persons (other than to its Authorized
Representatives) without the prior written consent of Seller. If the transaction
contemplated by this Agreement does not occur for any reason whatsoever,
Purchaser shall promptly destroy or return to Seller, and shall instruct its
Authorized Representatives to destroy or return to Seller, all copies and
originals of all documents and information provided to Purchaser. Nothing
contained in this Section 15.1 shall preclude or limit either party from
disclosing or accessing any information otherwise deemed confidential under this
Section 15.1 in connection with the party's enforcement of its rights following
a disagreement hereunder or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with Authorities required by reason of the transactions


- 24 -



--------------------------------------------------------------------------------





provided for herein or in connection with any securities filings, registration
statements or similar filings undertaken by Purchaser. The provisions of this
Section 15.1 shall survive any termination of this Agreement.


15.2.Post Closing Publication. Notwithstanding the foregoing, following Closing,
Purchaser and Seller shall each have the right to announce the sale and
acquisition of the Property in newspapers and real estate trade publications
(including "tombstones") publicizing the purchase. The provisions of this
Section 15.2 shall survive Closing and/or any termination of this Agreement.


ARTICLE XVI.


Miscellaneous
16.1.Notices. Any and all notices, requests, demands or other communications
hereunder shall be deemed to have been duly given if in writing and if
transmitted by hand delivery with receipt therefor, by e-mail delivery (with
confirmation by hard copy), by overnight courier, or by registered or certified
mail, return receipt requested, first class postage prepaid addressed as follows
(or to such new address as the addressee of such a communication may have
notified the sender thereof) (the date of such notice shall be the date of
actual delivery to the recipient thereof):


To Purchaser:    RREEF America L.L.C.
345 Park Avenue
26th Floor
New York, NY 10154
Attention:     David W. Hamm
Phone No.:    (212) 454-3900
E-mail:     david.hamm@dws.com


With a copy to:    Alston & Bird LLP
1201 West Peachtree Street
Atlanta, GA 30309
Attention:     Christina Malone
Phone No.:    (404) 881-7814
E-mail:     christina.malone@alston.com


To Seller:     c/o TA Realty
28 State Street, 10th Floor
Boston, Massachusetts 02109
Attn: Luke Marchand
Phone No.:    (617) 476-2700
E-mail:    marchand@tarealty.com


With a copy to:     Friedlander Misler, PLLC
5335 Wisconsin Avenue, NW
Suite 600
Washington, D.C. 20015
Attn:     Deborah G. Astrove, Esq.
Attn:    Amy C. Stouffer, Esq.
Phone No.:    (202) 872-0800


- 25 -



--------------------------------------------------------------------------------





E-mail:    dgastrove@dclawfirm.com
E-mail:    astouffer@dclawfirm.com


To Escrow Agent:    Commonwealth Land Title Insurance Company
685 Third Avenue, 20th Floor
New York, New York 10017
Attention: Debra Sollitto
Email: dsollitto@cltic.com


16.2.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal, substantive laws in which the Property is located,
without regard to the conflict of laws principles thereof.


16.3.Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.


16.4.Effective Date. This Agreement shall be effective upon delivery of this
Agreement fully executed by Seller and Purchaser, which date shall be deemed the
Effective Date hereof. Either party may request that the other party promptly
execute a memorandum specifying the Effective Date.


16.5.Business Days/Computation of Time. If any date herein set forth for the
performance of any obligations of Seller or Purchaser or for the delivery of any
instrument or notice as herein provided should be on a Saturday, Sunday or legal
holiday, the compliance with such obligations or delivery shall be deemed
acceptable on the next business day following such Saturday, Sunday or legal
holiday. As used herein, the term "legal holiday" means any state or Federal
holiday for which financial institutions or post offices are generally closed in
the state where the Property is located. Unless expressly indicated otherwise,
(a) all references to time shall be deemed to refer to Eastern Time, and (b) all
time periods shall expire at 6:00 p.m. Eastern Time.


16.6.Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.
This Agreement shall be deemed executed and delivered upon each party’s delivery
of executed signature pages of this Agreement, which signature pages may be
delivered by electronic mail with the same effect as delivery of the originals.


16.7.Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.


16.8.Assignment. Purchaser shall not have the right to assign the Agreement
without Seller's prior written consent, which consent may be given or withheld
in Seller's sole and absolute discretion; provided, however, Purchaser, without
Seller’s consent, may assign this Agreement to a nominee or assignee, or in the
name of one or more of the institutional investors for which Purchaser or one of
its affiliates is then acting as investment manager (a “Separate Account”) or a
nominee or assignee of a Separate Account or to another entity without Seller’s
consent as long as (a) such assignee is managed and controlled by Purchaser, and
(b) Purchaser provides Seller with notice of such assignment at least five (5)
days in advance of the Closing Date. RREEF


- 26 -



--------------------------------------------------------------------------------





America L.L.C. (“Original Purchaser”) shall in no event be released from any of
its obligations or liabilities arising hereunder prior to the date of Closing or
earlier termination of this Agreement as a result of any assignment. Once
Closing occurs, Original Purchaser shall be released by Seller from all
liability under this Agreement. Whenever reference is made in this Agreement to
Seller or Purchaser, such reference shall include the successors and assigns of
such party under this Agreement.


16.9.Interpretation. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Purchaser have contributed substantially and materially to the
preparation of this Agreement.


16.10.Entire Agreement. This Agreement and the Exhibits attached hereto contain
the final and entire agreement between the parties hereto with respect to the
sale and purchase of the Property and are intended to be an integration of all
prior negotiations and understandings. Purchaser, Seller and their agents shall
not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein. No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. Each party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transaction contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived. Any
such waiver must be in writing signed by the party for whose benefit the
provision is being waived.


16.11.Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.


16.12.Survival. Except as otherwise specifically provided for herein or in any
closing document (collectively, the "Surviving Termination Obligations"), the
provisions of this Agreement and the representations and warranties herein shall
not survive after the conveyance of title and payment of the Purchase Price but
be merged therein.


16.13.Exhibits. Exhibits A through I attached hereto are incorporated herein by
reference and made a part hereof.


16.14.Time. Time is of the essence in the performance of each of the parties'
respective obligations contained herein.


16.15.Limitation of Liability. The obligations of Seller are binding only on
Seller’s interest in the Property and shall not be personally binding upon, nor
shall any resort be had to, any other assets of Seller nor the private
properties of any of the partners, officers, directors, shareholders or
beneficiaries of Seller, or of any partners, officers, directors, shareholders
or beneficiaries of any partners of Seller, or of any of Seller's employees or
agents. All documents executed by Seller shall be deemed to contain (even if not
expressly stated) the foregoing exculpation.


16.16.Prevailing Party. Should either party employ an attorney to enforce any of
the provisions hereof, (whether before or after Closing, and including any
claims or actions involving


- 27 -



--------------------------------------------------------------------------------





amounts held in escrow), the non-prevailing party in any final judgment agrees
to pay the other party's reasonable expenses, including reasonable attorneys'
fees and expenses in or out of litigation and, if in litigation, trial,
appellate, bankruptcy or other proceedings, expended or incurred in connection
therewith, as determined by a court of competent jurisdiction. The provisions of
this Section 16.16 shall survive Closing and/or any termination of this
Agreement.


16.17.Escrow Agreement.


Instructions. Purchaser and Seller each shall promptly deposit a copy of this
Agreement executed by such party (or either of them shall deposit a copy
executed by both Purchaser and Seller) with Escrow Agent, and, upon receipt of
the Deposit from Purchaser, Escrow Agent shall immediately execute this
Agreement where provided below. This Agreement, together with such further
instructions, if any, as the parties shall provide to Escrow Agent by written
agreement, shall constitute the escrow instructions. If any requirements
relating to the duties or obligations of Escrow Agent hereunder are not
acceptable to Escrow Agent, or if Escrow Agent requires additional instructions,
the parties hereto agree to make such deletions, substitutions and additions
hereto as counsel for Purchaser and Seller shall mutually approve, which
additional instructions shall not substantially alter the terms of this
Agreement unless otherwise expressly agreed to by Seller and Purchaser.


16.17.1.    Real Estate Reporting Person. Escrow Agent is hereby designated the
"real estate reporting person" for purposes of Section 6045 of Title 26 of the
United States Code and Treasury Regulation 1.6045-4 and any instructions or
settlement statement prepared by Escrow Agent shall so provide. Upon the
consummation of the transaction contemplated by this Agreement, Escrow Agent
shall file Form 1099 information return and send the statement to Seller as
required under the aforementioned statute and regulation. Seller and Purchaser
shall promptly furnish their federal tax identification numbers to Escrow Agent
and shall otherwise reasonably cooperate with Escrow Agent in connection with
Escrow Agent's duties as real estate reporting person.


16.17.2.    Liability of Escrow Agent. The parties acknowledge that the Escrow
Agent shall be conclusively entitled to rely, except as hereinafter set forth,
upon a certificate from Purchaser or Seller as to how the Deposit (which, for
purposes of this Section shall be deemed to also include any other escrowed
funds held by the Escrow Agent pursuant to this Agreement) should be disbursed.
Any notice sent by Seller or Purchaser (the "Notifying Party") to the Escrow
Agent shall be sent simultaneously to the other noticed parties pursuant to
Section 16.1 herein (the "Notice Parties"). If the Notice Parties do not object
to the Notifying Party's notice to the Escrow Agent within ten (10) days after
the Notice Parties' receipt of the Notifying Party's certificate to the Escrow
Agent, the Escrow Agent shall be able to rely on the same. If the Notice Parties
send, within such ten (10) days, written notice to the Escrow Agent disputing
the Notifying Party's certificate, a dispute shall exist and the Escrow Agent
shall hold the Deposit as hereinafter provided. The parties hereto hereby
acknowledge that Escrow Agent shall have no liability to any party on account of
Escrow Agent's failure to disburse the Deposit if a dispute shall have arisen
with respect to the propriety of such disbursement and, in the event of any
dispute as to who is entitled to receive the Deposit, disburse them in
accordance with the final order of a court of competent jurisdiction, or to
deposit or interplead such funds into a court of competent jurisdiction pending
a final decision of such controversy. The parties hereto further agree that
Escrow Agent shall not be liable for failure to any depository and shall not be
otherwise liable except in the event of Escrow Agent's gross


- 28 -



--------------------------------------------------------------------------------





negligence or willful misconduct. The Escrow Agent shall be reimbursed on an
equal basis by Purchaser and Seller for any reasonable expenses incurred by the
Escrow Agent arising from a dispute with respect to the Deposit. The obligations
of Seller with respect to the Escrow Agent are intended to be binding only on
Seller and Seller's assets and shall not be personally binding upon, nor shall
any resort be had to, the private properties of any of the partners, officers,
directors, shareholders or beneficiaries of Seller, or of any partners,
officers, directors, shareholders or beneficiaries of any partners of Seller, or
of any of Seller's employees or agents.


16.18.No Recording. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in any public land or other public records of
any jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.


16.19.    Waiver of Trial by Jury. The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Agreement, or for the
enforcement of any remedy under any statute, emergency or otherwise.


16.20.     Radon. Section 404.056(6), Florida Statutes, requires the following
notice to be provided with respect to the contract for sale and purchase of any
building: RADON GAS: Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.


16.21.    Auditor Access. After the Closing, at the request of Purchaser and at
Purchaser's expense, Seller shall make available to Purchaser’s designated
independent auditor the historical financial information in Seller's possession
regarding the operation of the Property to the extent required by Purchaser in
order to prepare stand-alone audited financial statements for such operations
and in accordance with generally accepted accounting principles, as of the end
of the fiscal year 2017 and any required subsequent date or period, and to
cooperate (at Purchaser's expense) with Purchaser and any auditor engaged by
Purchaser for such purpose.  Seller shall, without liability, recourse or cost
to Seller, provide to Purchaser's designated independent auditor a
representation letter regarding the books and records of the Property in
substantially the form of Schedule 16.21 attached hereto and made a part hereof
(the "Audit Inquiry Letter").  Purchaser hereby acknowledges and agrees that (a)
Purchaser shall be solely liable to pay and shall reimburse Seller, within five
(5) business days following Seller's request, for all third-party, out-of-pocket
costs and expenses incurred by Seller in assisting Purchaser at Purchaser's
request under this Section (such assistance, the "Audit Assistance"), including
all such costs incurred to review, research and complete the Audit Inquiry
Letter; (b) Seller's performance of any Audit Assistance shall be solely as an
accommodation to Purchaser and Seller shall have no, and Seller is hereby fully
released and discharged from, any and all liability or obligation with respect
to the Audit Assistance, any filings (the "SEC Filings") made by Purchaser with
the United States Securities and Exchange Commission ("SEC") and the Audit
Inquiry Letter; and (c) Purchaser hereby agrees to indemnify, protect, defend
and hold Seller, its partners and their respective members, officers, directors,
shareholders, participants, affiliates, employees, representatives, investors,
agents, successors and assigns (each an "Indemnified Party") harmless from and
against any and all costs, expenses, losses, liabilities, damages, claims,
demands, allegations or actions (collectively, "Losses") actually asserted
against or actually incurred by any Indemnified Party as a result of or
otherwise arising


- 29 -



--------------------------------------------------------------------------------





in connection with the Audit Assistance, the SEC Filings and/or the Audit
Inquiry Letter; provided, that Losses shall specifically exclude any Losses
proximately resulting from the gross negligence or willful misconduct of an
Indemnified Party. 










[SIGNATURE PAGES FOLLOW]


- 30 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
on the date or dates set forth above.




SELLER:




THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    Realty Associates Fund VIII LLC,
a Massachusetts limited liability company,
general partner


By: TA Realty LLC,     
a Massachusetts limited liability company,        WITNESSES:
its Manager                            
/s/ Ridgely Provencal    
By: /s/ Scott L. Dalrymple                        
Name: Scott L. Dalrymple                    /s/ Santina Ciampa    
Title: Sr. Vice President                        
                                        


By:    Realty Associates Fund VIII Texas Corporation,         WITNESSES:
a Texas corporation, general partner
/s/ Ridgely Provencal    
By:        /s/ Scott L. Dalrymple        
Officer                        /s/ Santina Ciampa    








- 31 -



--------------------------------------------------------------------------------







PURCHASER:


RREEF AMERICA L.L.C.,             
a Delaware limited liability company            WITNESSES:






By: /s/ David Hamm            /s/ Kareem Campbell    
Name: David Hamm    
Title: Authorized Signatory            /s/ Margie Maldonado


            




                


- 32 -



--------------------------------------------------------------------------------





ESCROW AGENT JOINDER




Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.


ESCROW AGENT:


COMMONWEALTH LAND TITLE INSURANCE COMPANY




By:        
    
Name:     
    
Title:     


Date: ______________, 2018










- 33 -



--------------------------------------------------------------------------------






LIST OF EXHIBITS




Exhibit A    -    Legal Description
Exhibit B    -    Due Diligence Documents to be Delivered by Seller
Exhibit C    -    Form of Tenant Estoppel Certificate
Exhibit D    -    Permitted Exceptions
Exhibit E    -    Lease Schedule
Exhibit F    -    Form of Special Warranty Deed
Exhibit G    -    Form of General Assignment
Exhibit H    -    Form of Notice Letter to Tenants
Exhibit I    -    Form of Non-Foreign Entity Certificate
Exhibit J    -    Form of Letter of Credit
Exhibit K    -    Form of Owner’s Affidavit


Schedule 7.1.4    Service Contracts
Schedule 7.1.12    Know Your Customer Form
Schedule 16.21    Audit Letter
    







--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION


Palmetto Lakes


A portion of Tract 4 of PALMETTO LAKES INDUSTRIAL PARK SECTION TWO, according to
the plat thereof recorded in Plat Book 87, page 6 of the public records of
Miami-Dade County, Florida, being more particularly described as follows:


Commence at the point of intersection of the east and south boundary extended
aforementioned; thence run North 88° 27' 32" West along the easterly projection
of the south boundary of said Tract 4 for 106.35 feet to the Point of Beginning;
thence continue North 88° 27' 32" West along the south boundary of said Tract 4
for 451.56 feet to a point that is 489.26 feet east of the point of intersection
of the west and south boundary of said Tract 4; thence run North 01° 34' 48"
East for 543.00 feet to the point of intersection with the north boundary of
said Tract 4; said point being 494.96 feet east of the point of intersection of
the north and west boundary extended of said Tract 4; thence run South 88° 27'
32" East along the north boundary of said Tract 4 for 525.90 feet to a point of
curve; thence run easterly, southeasterly and southerly along a circular curve
concave to the southwest having a radius of 25 feet and a central angle of 89°
16' 03" for an arc distance of 38.95 feet to a point of tangent with the east
line of said Tract 4; thence run South 00° 48' 31" West along the east line of
Tract 4 for 412.01 feet to a point of a circular curve concave to the northwest
having a radius of 105.00 feet and a central angle of 90° 43' 57" for an arc
distance of 166.28 feet to the Point of Beginning.


Hialeah I & II


PARCEL 1:


All of Tract 4, less the West 997.55 feet and less the South 44 feet thereof, of
SEABOARD INDUSTRIAL CENTER, according to the Plat thereof, as recorded in Plat
Book 60, at page 84, of the Public Records of Miami-Dade County, Florida.


PARCEL 2:


The East 75 of the West 997.55 feet less the South 44 feet thereof, of Tract 4,
of SEABOARD INDUSTRIAL CENTER, according to the Plat thereof, as recorded in
Plat Book 60, at Page 84, of the Public Records of Miami-Dade County, Florida.


PARCEL 3:


A portion of Tract 5, SEABOARD INDUSTRIAL CENTER, according to the plat thereof,
recorded in Plat Book 60, at Page 84, of the Public Records of Miami-Dade
County, Florida, being more particularly described as follows:


Commence at the SW corner of said Tract 5; thence run North 0°06'05" West 68
feet along the West line of said Tract 5 to a point; thence run South 89°34'30"
East 294 feet along a line parallel to and 68 feet North of as measured at right
angles to the South line of said Tract 5 to the Point of Beginning of the parcel
of land hereinafter described; thence run North 0°06'05" West 228.07 feet along
a line parallel to the West line of said Tract 5 to a point thence run South
89°33'00" East 100 feet along a line parallel to the North line of said Tract 5
to a point; thence run South 0°06'05" East 228.03 feet along a line parallel to
the West line of said Tract 5 to a point; thence run North 89°34'30" West 100
feet along a line parallel to and 68 feet North of as measured at right angles
to the South line of said Tract 5 to the Point of Beginning.






EXHIBIT A

--------------------------------------------------------------------------------











PARCEL 4:


A portion of Tract 5, SEABOARD INDUSTRIAL CENTER, according to the plat thereof,
recorded in Plat Book 60, at Page 84, of the Public Records of Miami-Dade
County, Florida, being more particularly described as follows:


Commence at the SW corner of said Tract 5; thence run North 0°06'05" West 68
feet along the West line of said Tract 5 to the Point of Beginning of the parcel
of land hereinafter described; thence continue North 0°06'05" West 228.21 feet
along the West line of said Tract 5 to a point; thence run South 89°33'00" East
294 feet along a line parallel to the North line of said Tract 5 to a point;
thence run South 0°06'05" East 228.07 feet, along a line parallel to the West
line of said Tract 5 to a point; thence run North 89°34'30" West 294 feet, along
a line parallel to and 68 feet North of as measured at right angles to the South
line of said Tract 5 to the Point of Beginning.










EXHIBIT A

--------------------------------------------------------------------------------






EXHIBIT B


DUE DILIGENCE DOCUMENTS
TO BE DELIVERED BY SELLER TO THE EXTENT IN SELLER’S POSSESSION OR CONTROL




Tenant Information


1.
A current rent roll for the Property in the form currently maintained by Seller.



2.
The Leases and amendments thereto, including all subleases and Lease guaranties,
if any.



3.
All leasing commission/brokerage agreements



4.
All certificates of insurance or other evidence of insurance delivered by
existing Tenant of the Property



Operating Information


1.
All service, maintenance, equipment. License agreements and/or supply contracts.



2.
Real estate tax bills (including special assessments) for the prior two (2)
years.



3.
Year-to-date 2018 operating statements.



4.
Year-end 2017 Lease occupancy expense reconciliations.





Other


1.
Seller's most current title policy, report or commitment.



2.
Seller's most recent survey.



3.    Any and all existing warranties or guaranties regarding the Improvements.
        
        


EXHIBIT B



--------------------------------------------------------------------------------






EXHIBIT C


TENANT ESTOPPEL CERTIFICATE




    


_____________________________________ (the "Tenant") hereby certifies to
______________________________, a _______________ (the "Owner") and
_____________, a _____________, its successors or assigns ("Purchaser") as
follows:


1.    Pursuant to that certain Lease dated ____________, ______ (the "Lease"),
Tenant leases _______________ square feet of space (the "Premises") in the
building known as _______________________________. The Lease, as amended,
modified and supplemented, is in full force and effect, and represents the
entire agreement between Tenant and Owner for the Property. There are no
amendments, modifications or supplements to the Lease, whether oral or written,
except as follows (include the date of each amendment, modification or
supplement): ________________________________
_____________________________________.


2.    The term of the Lease began on ____________________, ______ and will end
on ____________________, 20____. Tenant has accepted the Premises, is in
occupancy, and is paying rent under the Lease.


3.    The Lease does/does not provide for an option to extend the term of the
Lease for ________________ years. Except as expressly provided in the Lease,
Tenant does not have any right or option to renew or extend the term of the
Lease, to lease other space at the Property, nor any preferential right to
purchase all or any part of the Premises or the Property.


4.    The Lease is presently in full force and effect and neither Owner nor
Tenant is in default thereunder. There exist no facts that would constitute a
basis for any such default upon the lapse of time or the giving of notice or
both.


5.    Tenant is currently paying [Base Monthly] Rent under the Lease in the
amount of $__________________ and estimated monthly passthroughs in the amount
of __________________. As of the date of this certificate, to the knowledge of
Tenant, there exist no offsets, counterclaims, or defenses of Tenant under the
Lease against Owner, and there exist no events that would constitute a basis for
any such offset, counterclaim, or defense against Owner upon the lapse of time
or the giving of notice or both, except the following (if left blank, there
shall be deemed to be none):                


6.    There are no concessions, bonuses, free rental periods, rebates, advance
rental payments, or other matters affecting the rental payable by Tenant under
the Lease except as described in the attached Lease


7.    A cash security deposit in the amount of $__________________ has been paid
to Owner under the Lease, and Tenant has not given Owner any other security or
similar deposit.




EXHIBIT C



--------------------------------------------------------------------------------





8.    All improvements or repairs required under the terms of the Lease to be
made by Owner through the date hereof have been satisfactorily completed. All
allowances and other payments due to Tenant by Owner under the terms of the
Lease have been paid in full, except the following (if left blank, there shall
be deemed to be none):                                        .


9.    Tenant acknowledges that: (a) Purchaser and any lender of Purchaser shall
be entitled to (and will) rely on the statements of Tenant in Purchaser’s
decision to purchase the Property from Owner, and (b) Owner may assign its
interest in the Lease to Purchaser and agrees, upon receipt of notice of such
assignment from Owner and Purchaser, to attorn to Purchaser and to perform all
of Tenant’s obligations as the tenant under the Lease, including, without
limitation, the payment of rent, directly to Purchaser, or its agent, as the
landlord under the Lease, from and after the date of such notice.




Dated this _______ day of ______________, 201_.


[NAME OF TENANT]




By:                            
Name:
Title:














EXHIBIT C



--------------------------------------------------------------------------------






EXHIBIT D


PERMITTED EXCEPTIONS




1.
Real estate taxes for the year of Closing and subsequent years, a lien not yet
due and payable and all general and special assessments.



2.
Rights of tenants pursuant to unrecorded leases listed on the Rent Roll.



3.
Local, state and federal laws, ordinances or governmental regulations,
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property.















EXHIBIT D - PAGE 1 OF 1



--------------------------------------------------------------------------------






EXHIBIT E


LEASE SCHEDULE




[Please see rent roll attached hereto]






NOTE:
Except as otherwise expressly provided in Section 7.1.5 of the Agreement, the
rent roll has been attached for reference purposes only and Seller does not
represent the accuracy thereof.









EXHIBIT E - PAGE 1 OF 1

--------------------------------------------------------------------------------






EXHIBIT F




AFTER RECORDING RETURN TO:


                    
                    
                    
                    




SPECIAL WARRANTY DEED




THE STATE OF___________    §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF _____________    §


THAT, ______________________, a __________________ ("Grantor"), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration in hand paid to Grantor by ____________________________
("Grantee"), whose mailing address is _________________,
_______________________________, Attention: ___________________, the receipt and
sufficiency of such consideration being hereby acknowledged, has GRANTED, SOLD
AND CONVEYED, and by these presents does GRANT, SELL AND CONVEY unto Grantee
that certain real property being more particularly described in Exhibit A
attached hereto and made a part hereof for all purposes, together with all
improvements, structures and fixtures situated thereon (collectively, the
"Property"); subject, however, to those matters more particularly described in
Exhibit B attached hereto and made a part hereof for all purposes (collectively,
the "Permitted Exceptions") without reimposing such matters.


TO HAVE AND TO HOLD the Property, together with all and singular the rights, and
appurtenances thereto in anywise belonging, unto Grantee, its successors and
assigns forever, subject to the Permitted Exceptions; and Grantor does hereby
bind itself and its successors to WARRANT AND FOREVER DEFEND all and singular
the Property, subject to (i) non‑delinquent real estate taxes and general and
special assessments, and (ii) the Permitted Exceptions, unto Grantee, its
successors and assigns, against every person whomsoever lawfully claiming, or
claim the same, or any part thereof, by, through, or under Grantor, but not
otherwise.




EXHIBIT F - PAGE 1 OF 3



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this instrument has been executed as of (but not necessarily
on) this _____ day of ____________________, 2018.




GRANTOR:
THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    Realty Associates Fund VIII LLC,
a Massachusetts limited liability company,
general partner


By: TA Realty LLC,     
a Massachusetts limited liability company,        WITNESSES:
its Manager                            
______________________
By:                                     
Name:                             ______________________
Title:                                     
                                        


By:    Realty Associates Fund VIII Texas Corporation,         WITNESSES:
a Texas corporation, general partner
______________________
By:                        
Officer                        ______________________








EXHIBIT F - PAGE 2 OF 3



--------------------------------------------------------------------------------







THE STATE OF _________ §


COUNTY OF ___________ §


On _________, 2018, before me, the undersigned, a Notary Public in and for said
State, personally appeared ________________________, a
__________________________ of TA Realty LLC, in its capacity as the manager of
Realty Associates Fund VIII LLC, in its capacity as general partner of THE
REALTY ASSOCIATES FUND VIII, L.P., a Delaware limited partnership, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.


WITNESS my hand and official seal.






(SEAL)                                
Notary Public in and for the said State








THE STATE OF _________ §


COUNTY OF ___________ §


On _________, 2018, before me, the undersigned, a Notary Public in and for said
State, personally appeared ________________________, a
__________________________ of Realty Associates Fund VIII Texas Corporation, in
its capacity as general partner of THE REALTY ASSOCIATES FUND VIII, L.P., a
Delaware limited partnership, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.


WITNESS my hand and official seal.




(SEAL)                                
Notary Public in and for the said State




NOTE:    THIS FORM WILL BE MODIFIED, AS APPROPRIATE, TO COMPLY WITH APPLICABLE
STATE LAW REQUIREMENTS.






EXHIBIT F - PAGE 3 OF 3



--------------------------------------------------------------------------------






EXHIBIT G


GENERAL ASSIGNMENT




THIS GENERAL ASSIGNMENT (the "General Assignment") is made as of the ______ day
of _____________, 2018 by: (i) _______________________, a ________________
("Seller"), and (ii) __________________________________, a
_________________________ ("Purchaser").


KNOW ALL MEN BY THESE PRESENTS:


Concurrently with the execution and delivery hereof, pursuant to a certain
Agreement of Purchase and Sale dated ________, 2018 (the "Agreement") between
Seller and Purchaser, Seller is conveying to Purchaser all of Seller's right,
title and interest in and to the real property described on Exhibit A attached
hereto and made a part hereof (the "Land") and in and to the building, parking
areas and other structures and improvements located on the Land (collectively,
the "Improvements") located in _____________________________. The Land and the
Improvements are hereinafter sometimes collectively referred to as the
"Property."


It is the desire of Seller to hereby sell, assign, transfer, convey, set-over
and deliver to Purchaser all of Seller's right, title and interest in and to the
Assigned Property (as hereinafter defined).


1.    Bill of Sale and Assignment.


Seller does hereby sell, assign, transfer, set-over and deliver unto Purchaser,
its successors and assigns, with special warranty of title and subject to the
limitations contained in Section 8.2 of the Agreement, all right, title and
interest of Seller in and to:


a.    All personal property (including equipment), if any, owned by Seller and
located on the Property as of the date hereof, all inventory located on the
Property on the date hereof, and all fixtures (if any) owned by Seller and
located on the Property as of the date hereof (the "Personal Property"); and


b.    All non-exclusive trademarks and trade names, if any, used in connection
with the Property, but only to the extent that the same are not trademarks or
trade names of Seller or any of Seller's affiliated companies (collectively, the
"Trade Names");


c.    Seller's interest, if any, in and to the service, equipment, supply and
maintenance contracts (the "Contracts") listed on Schedule 1 attached hereto,
and guarantees, licenses, approvals, certificates, permits and warranties
relating to the Property, to the extent assignable (collectively, the
"Intangible Property"); and


d.    The leases, subleases, licenses and other occupancy agreements, together
with any and all amendments, modifications or supplements thereto (the "Leases")
demising space in or otherwise similarly affecting or relating to the Property
listed on Schedule 2 attached hereto;


EXHIBIT G - PAGE 1 OF 4

--------------------------------------------------------------------------------





subject, however to the rights of Seller set forth in the Agreement to rents
under the leases assigned hereby attributable to the period prior to the date
hereof.


TO HAVE AND TO HOLD the Personal Property, the Trade Names, the Intangible
Property and the Leases (collectively, the "Assigned Property") unto Purchaser,
its successors and assigns, forever.


2.    Assumption/Indemnity.


Purchaser accepts the foregoing assignment and assumes and agrees to be bound by
and to perform and observe all of the obligations, covenants, terms and
conditions to be performed or observed under the Assigned Property arising on or
after the date hereof. Purchaser further agrees to indemnify Seller and hold
Seller harmless from and against any and all claims, liens, damages, demands,
causes of action, liabilities, lawsuits, judgments, losses, costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
(collectively, the "Losses") asserted against or incurred by Seller by reason of
or arising out of any failure by Purchaser to perform or observe the
obligations, covenants, terms and conditions assumed by Purchaser hereunder
arising in connection with the Assigned Property and related to the period on or
after the date hereof. Seller further agrees to indemnify Purchaser and hold
Purchaser harmless from and against any and all Losses asserted against or
incurred by Purchaser by reason of or arising out of any failure by Seller to
perform or observe the obligations, covenants, terms and conditions assumed by
Purchaser hereunder arising in connection with the Assigned Property and related
to the period prior to the date hereof and during Seller’s period of ownership.


3.    Limitation of Liability.


The obligations of Seller shall not be personally binding upon, nor shall any
resort be had to, the private properties of any of the partners, officers,
directors, shareholders or beneficiaries of Seller, or of any partners,
officers, directors, shareholders or beneficiaries of any partners of Seller, or
of any of Seller's employees or agents.


4.    Exclusions from Personal Property.


It is hereby acknowledged by the parties that the Assigned Property shall not
include claims relating to any real property tax refunds or rebates for periods
accruing prior to the date hereof, and/or existing insurance claims as of the
Effective Date except as otherwise set forth in Article XII of the Agreement.


5.    Counterpart Copies.


This General Assignment may be executed in two or more counterpart copies, all
of which counterparts shall have the same force and effect as if all parties
hereto had executed a single copy of this General Assignment.


EXHIBIT G - PAGE 2 OF 4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this General Assignment to be
executed as of the date first written above.


SELLER:


THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    Realty Associates Fund VIII LLC,
a Massachusetts limited liability company,
general partner


By: TA Realty LLC,     
a Massachusetts limited liability company,        WITNESSES:
its Manager                            
______________________
By:                                     
Name:                             ______________________
Title:                                     
                                        


By:    Realty Associates Fund VIII Texas Corporation,         WITNESSES:
a Texas corporation, general partner
______________________
By:                        
Officer                        ______________________








EXHIBIT G - PAGE 3 OF 4

--------------------------------------------------------------------------------







PURCHASER:


____________________,
a __________________






By:    
Name:     
Title:     




EXHIBIT G - PAGE 4 OF 4

--------------------------------------------------------------------------------






EXHIBIT H


NOTICE LETTER TO TENANTS




________________, 2018




VIA OVERNIGHT COURIER


Dear Tenant:


We are pleased to advise you that the building in which your premises are
located at _____________________________, has been sold by THE REALTY ASSOCIATES
FUND VIII, L.P. to _________________________________ (the "Purchaser") effective
as of the date set forth above. Your lease agreement has been assigned to and
accepted by Purchaser and Purchaser has agreed to assume all responsibility for
security deposits actually and currently held under your lease.


All future correspondence relating to your tenancy, as well as rent checks and
other charges, should be made payable and mailed to ___________ c/o ________.


The Purchaser looks forward to working with you in the operation of this
Property.




EXHIBIT K

--------------------------------------------------------------------------------





Very truly yours,


SELLER:


THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    ________________, its authorized agent


    


EXHIBIT H – PAGE 2 OF 3

--------------------------------------------------------------------------------









            
PURCHASER:


____________________,
a __________________






By:    
Name:     
Title:     






[UNLESS OTHERWISE AGREED TO BY THE PARTIES]


EXHIBIT H – PAGE 3 OF 3

--------------------------------------------------------------------------------










EXHIBIT I


NON-FOREIGN ENTITY CERTIFICATE




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by The Realty Associates Fund VIII,
L.P. (“Transferor”), the undersigned hereby certifies on behalf of Transferor:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.
Transferor's U.S. employer identification number is _____________;



3.
Transferor is not a disregarded entity as defined in Section 1.1445-2(b) (2)
(iii); and



4.
Transferor's office address is:



c/o TA Realty
28 State Street, 10th Floor
Boston, Massachusetts 02109


Transferor understands that this certification may be disclosed to the Internal
Revenue Service and that any false statement made within this certification
could be punished by fine, imprisonment, or both.


Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.


EXHIBIT I

--------------------------------------------------------------------------------







Dated: _________________, 2018


TRANSFEROR:




THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    Realty Associates Fund VIII LLC,
a Massachusetts limited liability company,
general partner


By: TA Realty LLC,     
a Massachusetts limited liability company,        WITNESSES:
its Manager                            
______________________
By:                                     
Name:                             ______________________
Title:                                     
                                        


By:    Realty Associates Fund VIII Texas Corporation,         WITNESSES:
a Texas corporation, general partner
______________________
By:                        
Officer                        ______________________








EXHIBIT I

--------------------------------------------------------------------------------






EXHIBIT J


Form of Letter of Credit


rreeftaagreementofpur_image1.gif [rreeftaagreementofpur_image1.gif]


EXHIBIT J

--------------------------------------------------------------------------------





rreeftaagreementofpur_image2.gif [rreeftaagreementofpur_image2.gif]




EXHIBIT J

--------------------------------------------------------------------------------






EXHIBIT K


COMMONWEALTH OF MASSACHUSETTS    )
) ss:
COUNTY OF SUFFOLK                )


OWNER’S AFFIDAVIT


The undersigned, The Realty Associates Fund VIII, L.P., a Delaware limited
partnership (the “Owner”), which is the owner of that certain real property
described in Exhibit A attached hereto (the “Property”) makes, to Owner's
current actual knowledge, the following statements and representations to
Chicago Title Insurance Company.


1.
There are no parties in possession of the Property (other than the current
Owner) except as set forth on the lease schedule attached hereto as Exhibit B.
Without limitation of the foregoing, the tenants under the leases listed on
Exhibit B have no right of first refusal or option or contract to purchase the
Property.



2.
There are no loans or liens (including Federal or State Liens and Judgment
Liens) of any kind on such Property owned by Owner except as shown of public
record.



3.
Owner has paid, in full, for all labor, materials and services provided at
Owner's request for any repairs, maintenance, remodeling, renovation or other
types of construction for improvements or additions on or to the Property,
except as provided on Exhibit C. Owner is aware of no bills, invoices or
accounts for labor, material or services rendered on the Property at Owner's
request for which Owner has received a written notice of past due and which
remains unpaid, except as provided on Exhibit C.



4.
There has been no new construction of improvements, other than tenant
improvements, on the Property in the past six (6) months, nor are there any
plans for the commencement of any new construction, except as provided on
Exhibit C.



5.
Owner understands that Chicago Title Insurance Company will rely on the
statement herein to issue its policy or policies of title insurance on the
Property; provided, however, (a) Owner will not be responsible for any claim for
misstatement hereunder unless asserted against Owner in writing on or before one
(1) year following the date hereof, but not otherwise; and (b) Owner’s liability
for any properly asserted claim shall be limited to the loss, if any, actually
incurred by Chicago Title Insurance Company as a direct result of any
misstatement made by Owner hereunder.



6.
Subject to Paragraph 5 above, the undersigned agrees to indemnify and hold
Chicago Title Insurance Company harmless from all loss, costs, damage and
expense of every kind, including reasonable attorney’s fees, which Chicago Title
Insurance Company shall be liable for under its policy now to be issued solely
on account of reliance on the statements made herein with respect to any matters
that may be recorded between __________________ and thirty (30) days after the
date Chicago Title Insurance Company is authorized to record the documents
creating the interest being insured and described in the policy of title
insurance to be issued.



7.
There are no matters pending against Owner that could give rise to a lien that
would attach to the Property prior to recordation of the documents creating the
interest being insured.  There are no actions or proceedings now pending in any
court affecting title to the Property or to which the Owner is a party
including, but not limited to, proceedings in bankruptcy, receivership or
insolvency.





EXHIBIT K

--------------------------------------------------------------------------------





8.
Owner has received no written notice of any violations of any of the covenants,
conditions or restrictions affecting the Property and recorded in the public
record.



9.
Owner has received no written notice from any governmental agency or department
regarding future or pending assessments against the Property for improvements
performed by any governmental agency or department, including but not limited to
the installation of water or sewer lines, or paving or repaving of streets or
alleys, or the installation of curbs or sidewalks.



[Signatures to Follow]




EXHIBIT K

--------------------------------------------------------------------------------







OWNER:
THE REALTY ASSOCIATES FUND VIII, L.P.,
a Delaware limited partnership


By:    Realty Associates Fund VIII LLC,
a Massachusetts limited liability company,
general partner


By:    TA Realty LLC,                     WITNESSES:
a Massachusetts limited liability company,
Manager
______________________
By:                            Print Name:____________
Name:                            
Title:                            ______________________
Print Name:____________
        


By:    Realty Associates Fund VIII Texas Corporation,
a Texas corporation,
general partner
______________________
By:                                Print Name:____________
Name:                        
Title:                                ______________________
Print Name:____________




EXHIBIT K

--------------------------------------------------------------------------------







THE COMMONWEALTH OF MASSACHUSETTS §


COUNTY OF SUFFOLK                 §




On _________________, 2018, before me, the undersigned, a Notary Public in and
for said State, personally appeared ________________________, a
__________________________ of TA Realty LLC, in its capacity as the manager of
Realty Associates Fund VIII LLC, in its capacity as general partner of THE
REALTY ASSOCIATES FUND VIII, L.P., a Delaware limited partnership, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.


WITNESS my hand and official seal.


(SEAL)                                
Notary Public in and for the said State








THE COMMONWEALTH OF MASSACHUSETTS §


COUNTY OF SUFFOLK                 §




On __________________, 2018, before me, the undersigned, a Notary Public in and
for said State, personally appeared ________________________, a
__________________________ of Realty Associates Fund VIII Texas Corporation, in
its capacity as general partner of THE REALTY ASSOCIATES FUND VIII, L.P., a
Delaware limited partnership, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.


WITNESS my hand and official seal.




(SEAL)                                
Notary Public in and for the said State












EXHIBIT K

--------------------------------------------------------------------------------





EXHIBIT A


Legal Description of the Property


EXHIBIT K

--------------------------------------------------------------------------------





EXHIBIT B
Leases








EXHIBIT K

--------------------------------------------------------------------------------






EXHIBIT C










EXHIBIT K

--------------------------------------------------------------------------------






SCHEDULE 7.1.4


SERVICE CONTRACTS


PALMETTO LAKES DISTRIBUTION CENTER


F0809501


Elevator Service
Agreement by and between Pointe Gropup Advisors, Agent, on behalf of Realty
Associates Fund VIII, LP, Owner, and Schindler Elevator Corporation, Contractor,
dated _________.


HIALEAH


None.








Schedule 7.1.4

--------------------------------------------------------------------------------






SCHEDULE 7.1.12
Know Your Customer Form


Intentionally omitted.


Schedule 7.1.12

--------------------------------------------------------------------------------






SCHEDULE 16.21
AUDIT LETTER




KPMG LLP
55 Second Street
San Francisco, CA 94105




XXXX XX, 2018




Ladies and Gentlemen:


We are providing this letter at your request to confirm our understanding that
your audit of the Historical Summary of Gross Income and Direct Operating
Expenses (“Historical Summary”) of _____________________________________ (the
“Property”) for the year ended December 31, 2017 was made for the purpose of
expressing an opinion as to whether the Historical Summary presents fairly, in
all material respects, the gross income and direct operating expenses in
conformity with U.S. generally accepted accounting principles and Rule 3-14 of
Regulation S-X of the Securities and Exchange Commission Rules and Regulations.


Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in the light
of surrounding circumstances, makes it probable that the judgment of a
reasonable person relying on the information would be changed or influenced by
the omission or misstatement.


The following representations are made exclusively to you. In connection with
your audit of the Historical Summary of the Property for the year ended December
31, 2017, we confirm, to our actual knowledge, and without independent inquiry
or investigation, the following representations made to you during your audit:


1.    We have made available to you the financial records of the Property and
related data (collectively, “Financial Information”) which are in our possession
and which we are required to deliver to ____________________________
(“Purchaser”) or you pursuant to that certain Agreement of Purchase and Sale
(“Agreement”) for the Property dated __________, 201__, by and between the
undersigned, as seller (“Seller”), and Purchaser, as purchaser (as amended and
assigned).


2.    The Financial Information is complete in all material respects.




Schedule 16.21

--------------------------------------------------------------------------------





3.     We have no knowledge of any fraud or suspected fraud that could have a
materially adverse effect on the Financial Information involving:


a.    Management, or


b.    Employees who have significant roles in internal control over financial
reporting.


4.    We have no knowledge of any allegations of fraud or suspected fraud
affecting the Seller received in communications from employees or former
employees that could have a materially adverse effect on the Financial
Information.


5.    We have no knowledge of any officer or director of the Seller, or any
other person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit of
the Property.


6.    There are no material transactions that have not been properly recorded in
the accounting records underlying the Financial Information.




Very truly yours,


_______________________, a__________________________




By:             
Name: _____________________
Title: _____________________
 











Schedule 16.21